EXHIBIT 10.1
 
 
EXECUTION VERSION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
dated as of
 
December 17, 2010
 
among
 
[mm12-2010company_logo.jpg]
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
BANK OF MONTREAL,
acting under its trade name BMO CAPITAL MARKETS
as Syndication Agent
 
PNC BANK, N.A.
 
and
 
 GOLDMAN SACHS BANK USA,
as Documentation Agents
 
___________________________
 
J.P. MORGAN SECURITIES LLC
 
and
 
BANK OF MONTREAL,
acting under its trade name BMO CAPITAL MARKETS
as Joint Bookrunners and Co-Lead Arrangers
 
[mm12-2010_jpmlogo.jpg]
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents



   
PAGE
         
ARTICLE I. DEFINITIONS
1
     
Defined Terms
1
 
Classification of Loans and Borrowings
23
 
Terms Generally
23
 
Accounting Terms; GAAP
24
Section 1.05.
Business Days; Payments
24
     
ARTICLE II. THE CREDITS
24
     
Commitments
24
 
Loans and Borrowings
25
 
Requests for Borrowings
25
 
Swingline Loans
26
 
Letters of Credit
27
 
Funding of Borrowings
30
 
Interest Elections
31
 
Termination and Reduction of Commitments
32
 
Repayment of Loans; Evidence of Debt
33
 
Amortization of Term Loans
33
 
Prepayment of Loans
34
 
Fees
36
 
Interest
37
 
Alternate Rate of Interest
37
 
Increased Costs
38
 
Break Funding Payments
39
 
Taxes
39
 
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Proceeds of
Collateral
41
 
Mitigation Obligations; Replacement of Lenders
43
 
Incremental Facilities
44
 
Defaulting Lenders
46
     
ARTICLE III. REPRESENTATIONS AND WARRANTIES
48
     
Organization; Powers
48
 
Authorization; Enforceability
48
 
Governmental Approvals; No Conflicts
48
 
Financial Condition; No Material Adverse Change
48
 
Properties
49
 
Litigation and Environmental Matters
49
 
Compliance with Laws and Agreements
50
 
Investment Company Act Status
50
 
Taxes
50
 
ERISA
50
 
Disclosure
50
 
Subsidiaries
51
 
Labor Matters
51
 
Solvency
51
 
Margin Securities
51

 
 
TABLE OF CONTENTS, Page i of vi

--------------------------------------------------------------------------------

 
 

 
Security Documents
52
 
Use of Proceeds
52
 
Regulation H
52
 
Patriot Act
52
     
ARTICLE IV. CONDITIONS
52
     
Effective Date
52
 
Each Credit Event
55
     
ARTICLE V. AFFIRMATIVE COVENANTS
56
     
Financial Statements and Other Information
56
 
Notices of Material Events
57
 
Existence; Conduct of Business
58
 
Payment of Obligations
58
 
Maintenance of Properties
58
 
Insurance
59
 
Books and Records; Inspection and Audit Rights
59
 
Compliance with Laws and Contractual Obligations
59
 
Environmental Laws
60
 
Collateral Matters; Guaranty Agreement
60
 
Maintenance of Ratings
63
     
ARTICLE VI. NEGATIVE COVENANTS
63
     
Indebtedness
63
 
Liens
66
 
Fundamental Changes
69
 
Investments, Loans, Advances, Guarantees and Acquisitions
69
 
Asset Sales
74
 
Sale and Leaseback Transactions
76
 
Swap Agreements
76
 
Restricted Payments; Certain Payments of Indebtedness
76
 
Transactions with Affiliates
78
 
Restrictive Agreements
78
 
Amendment of Material Debt Documents
79
 
Change in Fiscal Year
79
     
ARTICLE VII. FINANCIAL COVENANTS
80
     
Fixed Charge Coverage
80
 
Leverage Ratio
80
     
ARTICLE VIII. EVENTS OF DEFAULT
80
     
Events of Default; Remedies
80
 
Performance by the Administrative Agent
82
     
ARTICLE IX. THE ADMINISTRATIVE AGENT
82
     
Appointment
82
 
Rights as a Lender
83
 
Limitation of Duties and Immunities
83
 
Reliance on Third Parties
83
 
Sub-Agents
83
 
Successor Agent
84

 
 
TABLE OF CONTENTS, Page ii of vi

--------------------------------------------------------------------------------

 
 

 
Independent Credit Decisions
84
 
Other Agents
84
 
Powers and Immunities of Issuing Bank
85
 
Permitted Release of Collateral and Subsidiary Loan Parties
85
 
Perfection by Possession and Control
86
 
Lender Affiliates Rights
86
Section 9.13
Actions in Concert
87
     
ARTICLE X. MISCELLANEOUS
87
     
Notices
87
 
Waivers; Amendments
88
 
Expenses; Indemnity; Damage Waiver
89
 
Successors and Assigns
91
 
Survival
94
 
Counterparts; Integration; Effectiveness
94
 
Severability
94
 
Right of Setoff
94
 
Governing Law; Jurisdiction; Consent to Service of Process
95
 
WAIVER OF JURY TRIAL
95
 
Headings
96
 
Confidentiality
96
 
Maximum Interest Rate
97
 
Limitation of Liability
97
 
No Duty
98
 
No Fiduciary Relationship
98
 
Construction
98
 
USA Patriot Act
98



 
TABLE OF CONTENTS, Page iii of vi

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES


EXHIBITS:
     
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Guaranty Agreement
Exhibit C
–
Form of Security Agreement
Exhibit D
–
Form of Compliance Certificate
Exhibit E
–
Form of Incremental Facility Activation Notice
Exhibit F
–
Form of Solvency Certificate
Exhibit G
–
Form of Mortgage
Exhibit H
–
Form of Tax Exemption Certificate



SCHEDULES:
     
Schedule 1.01(a)
–
Mortgaged Property
Schedule 1.01(b)
–
Existing Letters of Credit
Schedule 2.01
–
Commitments
Schedule 3.12
–
Subsidiaries
Schedule 3.13
–
Labor Matters
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Investments
Schedule 6.09
–
Certain Affiliate Transactions

 
LIST OF EXHIBITS AND SCHEDULES, Solo Page
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT dated as of December 17, 2010 (this "Agreement") among DARLING
INTERNATIONAL INC., a Delaware corporation, the LENDERS party hereto from time
to time, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
MONTREAL, acting under its trade name BMO CAPITAL MARKETS, as Syndication Agent
(in such capacity, the "Syndication Agent"), and PNC BANK, N.A. and GOLDMAN
SACHS BANK USA, as Documentation Agents (in such capacity, each a "Documentation
Agent").


The parties hereto agree as follows:


ARTICLE I.


Definitions


Section 1.01.           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:


"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


"Adjusted EBITDA" means, for any period (the "Subject Period"), the total of the
following calculated without duplication for such period:  (a) the EBITDA of the
Borrower and its Restricted Subsidiaries; plus (b) cash distributions actually
received from joint ventures (including the Renewable Diesel Joint Venture);
plus (c) on a pro forma basis, the pro forma EBITDA of Griffin and its
subsidiaries and each Prior Target (or, as applicable, the EBITDA of a Prior
Target attributable to the assets acquired from such Prior Target), for any
portion of such Subject Period occurring prior to the date of the acquisition of
Griffin and its subsidiaries or such Prior Target (or the related assets, as the
case may be) and including in the calculation of such pro forma EBITDA (without
duplication) (i) credit for acquisition-related costs and savings to the extent
expressly permitted pursuant to Article 11 of Regulation S-X under the
Securities Act of 1933 and (ii) other adjustments for cost savings as are
reasonably acceptable to the Administrative Agent; plus (d) trust costs related
to trusts of the Griffin family, lease expense and salary and benefits expense
for employees of Griffin not continuing following the Bluegrass Acquisition, in
an aggregate amount not to exceed $15,000,000 in the aggregate for any Subject
Period; minus (e) the EBITDA of each Prior Company and, as applicable but
without duplication, the EBITDA of the Borrower and each Restricted Subsidiary
attributable to all Prior Assets, in each case for any portion of such Subject
Period occurring prior to the date of the disposal of such Prior Companies or
Prior Assets.  Notwithstanding the foregoing, the Adjusted EBITDA for the fiscal
quarters ending April 3, 2010, July 3, 2010 and October 2, 2010 shall be
$62,049,000, $65,125,000 and $63,599,000, respectively.


"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternative Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.


"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.


"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.

 
CREDIT AGREEMENT, Page 1

--------------------------------------------------------------------------------

 

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


"Agreement" has the meaning assigned to such term in the preamble hereto.


"Aircraft" has the meaning assigned to such term in Section 5.10(d)(ii) hereto.


"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, however, that
notwithstanding the rate calculated in accordance with the foregoing, at no time
shall the Alternate Base Rate with respect to the Term Loans be less than 2.50%
per annum.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.


"Applicable Percentage" means, with respect to any Revolving Lender, subject to
Section 2.21, the percentage of the total Revolving Commitments represented by
such Lender's Revolving Commitment.  If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.


"Applicable Rate" means, for any day and with respect to a Eurodollar Loan that
is a Term Loan, 3.50%, and with respect to any ABR Loan that is a Term Loan,
2.50%; for any day and with respect to any Revolving Loan and with respect to
any letter of credit fee or any commitment fee payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption "ABR
Spread", "Eurodollar Spread", "Commitment Fee Rate" or "Letter of Credit Fee",
as the case may be, based upon the Pricing Ratio as of the most recent
determination date; provided that until delivery of the Borrower's consolidated
financial statements for the fiscal quarter ended June 30, 2011 as required by
Section 5.01(b), the "Applicable Rate" shall be the applicable rate per annum
set forth below in Category 2:


Category
Pricing Ratio
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Letter of Credit Fee
1
Greater than or equal to  3.25 to 1.00
2.50%
3.50%
0.500%
3.50%
2
Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00
2.25%
3.25%
0.500%
3.25%
3
Less than 2.75 to 1.00 but greater than or equal to 2.25 to 1.00
2.00%
3.00%
0.45%
3.00%
4
Less than 2.25 to 1.00 but greater than or equal to 1.75 to 1.00
1.75%
2.75%
0.40%
2.75%
5
Less than 1.75 to 1.00
1.25%
2.25%
0.40%
2.25%


 
CREDIT AGREEMENT, Page 2

--------------------------------------------------------------------------------

 

For purposes of the foregoing, (i) the Pricing Ratio shall be determined as of
the end of each fiscal quarter of the Borrower's fiscal year based upon the
Borrower's consolidated financial statements delivered pursuant to Section
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Pricing Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Pricing Ratio shall be deemed to be in Category 1:  (A) at any time that an
Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered.


“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any agents hereunder or to Lenders
by means of electronic communications pursuant to Section 10.01.  


"Approved Fund" means a Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


"Asset Swap" means a concurrent purchase and sale or exchange of Related
Business Assets between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the fair market value
(such fair market value to be determined on the date of the contractually
agreeing to such transaction) as determined in good faith by the Borrower.


"Assignment and Assumption" means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


"Available Amount" means, at any date, an amount equal to the sum of (i)
$15,000,000 plus (ii) the Net Proceeds actually received by the Borrower from
the Effective Date to such date from the sale of Equity Interests of the
Borrower (other than Disqualified Equity Interests and other than Equity
Interests issued or sold to a Subsidiary or an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination) minus (iii) the aggregate amount of cash
Investments made by the Borrower or any Restricted Subsidiary in the Renewable
Diesel Joint Venture pursuant to Section 6.04(u)(i) minus (iv) the aggregate
amount of unreimbursed payments made by the Borrower or any Restricted
Subsidiary in respect of Indebtedness or the exercise of remedies under any Lien
permitted by Section 6.01(w).


"Bluegrass Acquisition" means the acquisition by the Borrower of Griffin
pursuant to the Merger Agreement.


"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.


"Borrower" means Darling International Inc., a Delaware corporation.

 
CREDIT AGREEMENT, Page 3

--------------------------------------------------------------------------------

 

"Borrowing" means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.


"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Chicago, Illinois or Dallas, Texas are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term "Business Day" shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.


"Capital Expenditures" means, for any period and a Person, without duplication
(a) the additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated subsidiaries that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by such Person and its consolidated subsidiaries during such period.


"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


"Change in Control" means any of the following: (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of Equity Interests representing more than 50% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of Borrower by
Persons who were neither (i) nominated by the board of directors of Borrower nor
(ii) appointed or elected  by directors so nominated; or (c) the occurrence of a
"Change of Control" or any comparable event resulting in a requirement for the
Borrower to make an offer to purchase any Senior Unsecured Debt, as the term
"Change of Control" or those events are defined under any of the documentation
evidencing and governing any of the Senior Unsecured Debt.


"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary,  the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a "Change in Law", regardless of the date enacted, adopted
or issued.


"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or Term Commitment.

 
CREDIT AGREEMENT, Page 4

--------------------------------------------------------------------------------

 

"Closing Date Material Adverse Effect" means any event, change, occurrence,
circumstance or development that, individually or in the aggregate with any such
other event, change, occurrence, circumstance or development, has had or would
reasonably be expected to result in any material adverse effect on (a) the
business, operations, liabilities, properties, assets or financial condition of
Griffin and its subsidiaries taken as a whole and (b) the ability of Griffin and
its subsidiaries to perform on a timely basis any material obligation under the
Merger Agreement or to consummate the transactions contemplated thereby;
provided, however, that none of the following shall be deemed to result in or
constitute a Closing Date Material Adverse Effect: (i) any event, change,
circumstance or effect attributable solely to conditions affecting the
industries in which Griffin participates or the United States of America economy
as a whole; (ii) any change required by any change in applicable accounting
requirements or principles, or applicable laws, rules or regulations which
occurs or becomes effective after November 9, 2010; or (iii) any change or event
to the extent attributable solely to the Borrower or its anticipated ownership
and operation of Griffin’s business that impacts Griffin’s revenues or
relationships with any employee or director of Griffin or any of its
subsidiaries, its customers, suppliers or partners.


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


"Collateral" means the Mortgaged Property, the "Collateral" as defined in the
Security Agreement and any and all property in which Liens have been granted to
the Administrative Agent to secure the Obligations.


"Commitment" means a Revolving Commitment or the Term Commitment, or any
combination thereof (as the context requires).


           "Commitment Parties" means J.P. Morgan Securities LLC, JPMorgan Chase
Bank, N.A., Bank of Montreal, acting under its trade name BMO Capital Markets,
PNC Capital Markets LLC, PNC Bank, N.A. and Goldman Sachs Bank USA.


"Consolidated Net Income" means, for any period and any Person (a "Subject
Person"), such Subject Person's consolidated net income (or loss) determined in
accordance with GAAP, but excluding any extraordinary, nonrecurring,
nonoperating or noncash gains, charges or losses, including or in addition, the
following:


(a)           the income (or loss) of any Unrestricted Subsidiary, any other
Person who is not a Restricted Subsidiary but whose accounts would be
consolidated with those of the Subject Person in the Subject Person's
consolidated financial statements in accordance with GAAP or any other Person
(other than a Restricted Subsidiary) in which the Subject Person or a subsidiary
has an ownership interest (including any joint venture); provided, however, that
(i) Consolidated Net Income shall include amounts in respect of the income of
such when actually received in cash by the Subject Person or such subsidiary in
the form of dividends or similar distributions and (ii) Consolidated Net Income
shall be reduced by the aggregate amount of all investments, regardless of the
form thereof, made by the Subject Person or any of its subsidiaries in such
Person for the purpose of funding any deficit or loss of such Person;


(b)           any gains or losses accrued on foreign currency receivables or on
foreign currency payables of the Subject Person or a subsidiary organized under
the laws of the United States which are not realized in a cash transaction;

 
CREDIT AGREEMENT, Page 5

--------------------------------------------------------------------------------

 

(c)           the income or loss of any foreign subsidiary or of any foreign
Person (other than a subsidiary) in which the Subject Person or subsidiary has
an ownership interest to the extent that the equivalent dollar amount of the
income contains increases or decreases due to the fluctuation of a foreign
currency exchange rate after the Effective Date; and


(d)           the income or loss of any Person acquired by the Subject Person or
a subsidiary for any period prior to the date of such acquisition (provided such
income or loss may be included in the calculation of Adjusted EBITDA to the
extent provided in the definition thereof).


It is understood that any fees, expenses and charges incurred in connection with
the consummation of the Transactions (other than consolidated interest expense
relating thereto), including any expenses relating to the extinguishment of
Indebtedness shall be excluded from the calculation of Consolidated Net Income.


"Consolidated Net Tangible Assets" means Consolidated Total Assets after
deducting:


(a)           all current liabilities;


(b)           any item representing investments in Unrestricted Subsidiaries;
and


(c)           all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other intangibles.


"Consolidated Total Assets" means, as of any date of determination, the total
amount of assets which would appear on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.


"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.


“Convention” means the Convention on International Interests in Mobile
Equipment.


"Covered Party" means each Loan Party and any other Subsidiary of the Borrower
designated by the Borrower as a "Covered Party" for purposes of this Agreement.


"Credit Facilities" means the Revolving Facility and the Term Facility.


"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


"Defaulting Lender" means any Lender that has: (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within two
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within two Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that any Lender that
has failed to give such timely confirmation shall cease to be a Defaulting
Lender under this clause (c) immediately upon the delivery of such confirmation,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 
CREDIT AGREEMENT, Page 6

--------------------------------------------------------------------------------

 

"Deposit Obligations" means all obligations, indebtedness, and liabilities of
the Covered Parties, or any one of them, to any Lender or any Affiliate of any
Lender which have been designated by the Borrower by written notice to the
Administrative Agent as entitled to the security of the Collateral and which
arise pursuant to any treasury, purchasing card, deposit, lock box or cash
management services or arrangements (including in connection with any automated
clearing house transfers of funds or any similar transactions between the
Borrower or any Subsidiary Loan Party and any Lender, Affiliate of a Lender,
Issuing Bank or the Administrative Agent ) entered into by such Lender or
Affiliate with the Covered Parties, or any one of them, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, the obligation, indebtedness, and liabilities of
the Covered Parties, or any one of them, to repay any credit extended in
connection with such arrangements, interest thereon, and all fees, costs, and
expenses (including reasonable attorneys' fees and expenses) provided for in the
documentation executed in connection therewith.


"Disclosed Matters" means all the matters disclosed in on the Schedules hereto
or in the Borrower's reports to the Securities and Exchange Commission on form
10-K for the fiscal year ended January 2, 2010 or the 10-Q for the fiscal
quarter ended October 2, 2010.


"Disposition" has the meaning assigned to such term in Section 6.05.


"Disqualified Equity Interests" means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligations or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interest that would constitute Disqualified
Equity Interests, in each case, on or prior to the 91st day following the Term
Loan Maturity Date; provided that (i) any Equity Interests that would constitute
Disqualified Equity Interests solely because the holders thereof have the right
to require the Borrower to repurchase such Disqualified Equity Interests upon
the occurrence of a change of control or asset sale shall not constitute
Disqualified Equity Interests if the terms of such Equity Interests (and all
securities into which it is convertible or for which it is ratable or
exchangeable) provide that the Borrower may not repurchase or redeem any such
Equity Interests (and all securities into which it is convertible or for which
it is ratable or exchangeable) pursuant to such provision unless the Loan
Obligations are fully satisfied simultaneously therewith and (ii) only the
portion of the Equity Interests meeting one of the foregoing clauses (a) through
(d) prior to the date that is 91 days after the Term Loan Maturity Date will be
deemed to be Disqualified Equity Interests.

 
CREDIT AGREEMENT, Page 7

--------------------------------------------------------------------------------

 

"Disqualified Institution" means a competitor of, or any Affiliate of a
competitor of, the Borrower or its Subsidiaries or any other Person identified
in writing to the Administrative Agent on or prior to the Effective Date;
provided that upon reasonable notice, after the Effective Date the Borrower may
supplement or revise the list of Disqualified Institutions to the extent such
supplemented Person is either a competitor of the Borrower or its Subsidiaries
that is an operating company or an Affiliate of such an operating company
competitor by providing a new written list of Disqualified Institutions to the
Administrative Agent for prompt distribution to the Lenders (such new list only
becoming effective after confirmation by the Administrative Agent of receipt and
distribution to the Lenders of such list, which the Administrative Agent agrees
to do promptly upon receipt).


"Documentation Agent" has the meaning assigned to such term in the preamble
hereto.


"dollars" or "$" refers to lawful money of the United States of America.


"Domestic Subsidiary" means a Subsidiary that is not a Foreign Subsidiary.


"EBITDA" means, for any period and any Person, the total of the following each
calculated without duplication on a consolidated basis for such period:  (a) 
Consolidated Net Income; plus (b) any provision for (or less any benefit from)
income or franchise taxes included in determining Consolidated Net Income; plus
(c) interest expense (including the interest portion of Capital Lease
Obligations) deducted in determining Consolidated Net Income; plus
(d) amortization and depreciation expense deducted in determining Consolidated
Net Income; plus (e), to the extent not disregarded in the calculation of
Consolidated Net Income, non-cash charges.


"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).


"Environmental Laws" means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices, binding
agreements or other legally enforceable requirements issued, promulgated or
entered into by any Governmental Authority, regulating, relating in any way to
or imposing standards of conduct concerning the environment, preservation or
reclamation of natural resources or health and safety as it relates to
environmental protection.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Person resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) the release of any Hazardous Materials into the environment or (d) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


"Equity Interests" means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests but excluding any debt securities convertible into such
Equity Interests.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 
CREDIT AGREEMENT, Page 8

--------------------------------------------------------------------------------

 

"ERISA Event" means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Pension Plan,
whether or not waived; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by any Loan Party or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan; (e) the incurrence by
any Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Pension Plan;
(f) a determination that any Pension Plan is, or is reasonably expected to be,
in "at risk" status (within the meaning of Section 430 of the Code or Section
303 of ERISA); (g) the receipt by any Loan Party or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the incurrence by any Loan Party or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; or (i) the receipt by
any Loan Party or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from a Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 of ERISA).


"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but does not include any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term "Alternative Base Rate".


"Event of Default" has the meaning assigned to such term in Section 8.01.


"Excess Cash Flow" means, for any period, the sum (without duplication) of: (a)
EBITDA of the Borrower and the Restricted Subsidiaries; minus (b) the sum of the
following: (i) cash interest expense added in determining such EBITDA; (ii) cash
taxes added in determining such EBITDA; (iii) the principal portion of required
and voluntary repayments of Indebtedness (other than voluntary repayments on the
Loans); (iv) the un-financed portion of all Capital Expenditures; (v) the
un-financed cash portion of any Investments permitted by Section 6.04(d) (but
only to the extent made in Excluded Subsidiaries), (k), (l), (q), (s) or (u);
(vi) all Restricted Payments made under the permissions of Section 6.08; (vii)
cash expenditures made in respect of Swap Agreements to the extent not reflected
as a subtraction in the computation of EBITDA (or to the extent added thereto);
(viii) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness; (ix) the aggregate amount of expenditures
actually made by the Borrower and its Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees and
pension contributions) to the extent that such expenditures are not expensed
during such period; and (x) the amount of cash taxes paid in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period.  Expenditures shall be considered
"un-financed" for purposes of this definition unless paid with the proceeds of
long-term Indebtedness (other than revolving facilities including the Revolving
Loans).  Any amounts subtracted from EBITDA pursuant to clauses (b)(v) or
(b)(vii) above shall be net of any return of capital in respect such Investments
or net of any payments received under any Swap Agreements, in each case, to the
extent not reflected in EBITDA.  Any amounts subtracted from EBITDA pursuant to
clause (b)(ix) above shall be added to  EBITDA for the purposes of this Excess
Cash Flow definition in the period when such expenditures are expensed (if
expensed).

 
CREDIT AGREEMENT, Page 9

--------------------------------------------------------------------------------

 

"Excluded Subsidiary" means (i) any Subsidiary that is not a wholly-owned
Subsidiary, (ii) any Foreign Subsidiary, (iii) any Unrestricted Subsidiary, (iv)
any subsidiary that is prohibited by applicable  law, regulation or Contractual
Obligation from entering into the Guaranty Agreement or that would require the
consent, approval, license or authorization of a Governmental Authority in order
to enter into the Guaranty Agreement, (v) any Domestic Subsidiary if
substantially all of its assets consist of the Equity Interests of one or more
direct or indirect Foreign Subsidiaries, (vi) not-for-profit Subsidiaries, (vii)
captive insurance Subsidiaries, (viii) any Immaterial Subsidiary and (ix) any
Subsidiary to the extent that the burden or cost of entering into the Guaranty
Agreement is excessive compared to the benefit afforded thereby as reasonably
determined by the Administrative Agent and the Borrower.


"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) income, franchise
or similar taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in which it is doing
business, or in which it had a present or former connection (other than such
connection arising solely from any Secured Party having executed, delivered, or
performed its obligations or received a payment under, or enforced, any Loan
Document) or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any United States withholding
tax that is imposed on amounts payable to such Foreign Lender (including as a
result of FATCA) at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a), (d) in the case of a non-Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any United States
backup withholding tax that is imposed on accounts payable to such non-Foreign
Lender at the time such non-Foreign Lender becomes a party to this Agreement and
(e) all liabilities, penalties and interest with respect to any of the foregoing
excluded taxes.


"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.


"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


"Financial Officer" means the chief financial officer, executive vice president
of finance and administration, principal accounting officer, treasurer or
controller of the Borrower (or any other officer acting in substantially the
same capacity of the foregoing).


"Fixed Charge Coverage Ratio" means, as of the end of any fiscal quarter, the
ratio of:

 
CREDIT AGREEMENT, Page 10

--------------------------------------------------------------------------------

 

(a)           the sum of the following for Borrower and the Restricted
Subsidiaries calculated on a consolidated basis in accordance with GAAP for the
period of four (4) consecutive fiscal quarters then ended:  (i) Adjusted EBITDA
minus (ii) cash taxes to


(b)           Fixed Charges for the period of four (4) consecutive fiscal
quarters then ended.


"Fixed Charges" means for any period, the sum of the following for the Borrower
and the Restricted Subsidiaries calculated on a consolidated basis in accordance
with GAAP without duplication for such period:  (a) the aggregate amount of
interest, including payments in the nature of interest under Capital Lease
Obligations, paid in cash; plus (b) the scheduled amortization of Indebtedness
paid or payable in cash; plus (c) Restricted Payments made to any Person other
than the Borrower or any Restricted Subsidiary; plus (d) 50% of depreciation
expense; plus (e) on a pro forma basis, the Fixed Charges pursuant to clauses
(a) through (d) above of each Prior Target (or, as applicable, the Fixed Charges
pursuant to clauses (a) through (d) above of a Prior Target attributable to the
assets acquired from such Prior Target), with pro forma adjustment thereto to
reflect the incurrence of any additional or replacement Indebtedness in
connection with the acquisition of such Prior Target or assets (determined at
the prevailing interest rate on such Indebtedness on the date incurred) and the
payment of any Indebtedness of such Prior Target in connection with such
acquisition, for any portion of such period occurring prior to the date of the
acquisition of such Prior Target (or the related assets, as the case may be);
minus (f) the Fixed Charges of each Prior Company pursuant to clauses (a)
through (d) above and, as applicable but without duplication, the Fixed Charges
pursuant to clauses (a) through (d) above of the Borrower and each Restricted
Subsidiary attributable to all Prior Assets, with pro forma adjustment thereto
to reflect the assumption, repayment or retirement of Indebtedness of the
Borrower or its Restricted Subsidiaries in connection with the disposal of such
Prior Company or Prior Assets, in each case for any portion of such period
occurring prior to the date of the disposal of such Prior Companies or Prior
Assets; provided that for the purposes of determining the Fixed Charge Coverage
Ratio for the periods ending on the last day of each of the first, second and
third fiscal quarters following the Effective Date, Fixed Charges for the
relevant period shall be deemed to equal Fixed Charges for such fiscal quarter
(and, in the case of the latter two such determinations, for such fiscal quarter
and each previous fiscal quarter ending after the Effective Date) multiplied by
4, 2 and 4/3, respectively.


"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.


"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.


"Fully Satisfied" or "Full Satisfaction" means, as of any date, that on or
before such date, with respect to the Loan Obligations:  (i) the principal of
and interest accrued to such date on the Loan Obligations (other than the
contingent LC Exposure) shall have indefeasibly been paid in full in cash,
(ii) all fees, expenses and other amounts then due and payable which constitute
Loan Obligations (other than the contingent LC Exposure and other contingent
amounts not then liquidated) shall have indefeasibly been paid in full in cash,
(iii) the Commitments shall have expired or irrevocably been terminated, and
(iv) the contingent LC Exposure shall have been secured by: (A) the grant of a
first priority, perfected Lien on cash or cash equivalents in an amount at least
equal to 102% of the amount of such LC Exposure or other collateral which is
reasonably acceptable to the Issuing Bank or (B) the issuance of a
"back–to–back" letter of credit in form and substance reasonably acceptable to
the Issuing Bank with an original face amount at least equal to 102% of the
amount of such LC Exposure.


"GAAP" means generally accepted accounting principles in the United States of
America.

 
CREDIT AGREEMENT, Page 11

--------------------------------------------------------------------------------

 

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


"Griffin" means Griffin Industries, Inc., a Kentucky corporation.


"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.


"Guaranty Agreement" means the guaranty of the Subsidiary Loan Parties in the
form of Exhibit B hereto.


"Hazardous Materials" means any material, substance or waste regulated pursuant
to or that could give rise to liability under, or classified, characterized or
regulated as "hazardous," "toxic," "radioactive" or a "pollutant" or contaminant
under, Environmental Laws, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, and
infectious or medical wastes.


"Immaterial Subsidiary" means, any Restricted Subsidiary of the Borrower
designated by the Borrower pursuant to written notice provided to the
Administrative Agent as an "Immaterial Subsidiary"; provided the EBITDA of the
Immaterial Subsidiaries, individually or collectively, for the 4 fiscal quarter
period ended most recently prior to such date shall not exceed 5% of the EBITDA
of the Borrower and its Subsidiaries taken as a whole.  As of the Effective
Date, Bio-Energy Products LLC, a Delaware limited liability company, has been
designated as an Immaterial Subsidiary.


"Increased Amount Date" has the meaning assigned to such term in Section
2.20(a).


"Incremental Amount" means, at any time, the excess, if any, of (a) $100,000,000
over (b) the aggregate amount of all Incremental Term Loans made plus all
Incremental Revolving Commitments established prior to such time pursuant to
Section 2.20(a).


"Incremental Assumption Agreement" means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.


"Incremental Facility" means any facility established by the Lenders pursuant to
Section 2.20.


"Incremental Facility Activation Notice" means a notice substantially in the
form of Exhibit E.

 
CREDIT AGREEMENT, Page 12

--------------------------------------------------------------------------------

 

"Incremental Revolving Commitment" means the Revolving Commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Revolving Loans to the
Borrower.


"Incremental Revolving Lender" means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.


"Incremental Revolving Loans" means the Revolving Loans made by one or more
Lenders to the Borrower pursuant to Section 2.20.


"Incremental Term Lender" means each Lender which holds an Incremental Term
Loan.


"Incremental Term Loans" means the Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.20.


"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person; (d) all obligations of such Person in respect
of the deferred purchase price of property (excluding trade payables) which
purchase price is due more than six months after the date of placing such
property in service or taking delivery of title thereto; (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed; provided that the
amount of such Indebtedness will be the lesser of (i) the fair market value of
such asset as determined by such Person in good faith on the date of
determination and (ii) the amount of such Indebtedness of other Persons; (f) all
Capital Lease Obligations of such Person; (g) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
bankers’ acceptances or other similar instruments; (h) all obligations of such
Person in respect of mandatory redemption or cash mandatory dividend rights on
Disqualified Equity Interests; (i) all obligations of such Person under any Swap
Agreement; and (j) all Guarantees by such Person in respect of the foregoing
clauses (a) through (i).  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  The amount of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement shall, at any time of determination
and for all purposes under this Agreement, be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time
giving effect to current market conditions notwithstanding any contrary
treatment in accordance with GAAP.


"Indemnified Taxes" means Taxes other than Excluded Taxes.


"Information Memorandum" means the Confidential Information Memorandum dated
November 2010 relating to the Borrower and the Transactions.


"Insolvent" with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.


"Interest Election Request" means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.


"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 
CREDIT AGREEMENT, Page 13

--------------------------------------------------------------------------------

 

"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each relevant Lender, nine or twelve months or a
shorter period) thereafter, as the Borrower may elect, provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


"International Interests" means an interest held by a creditor to which Article
2 of the Convention applies.


"International Registry" means the international registration facilities
established for the purposes of the Convention or, in respect of any category of
object and associated rights to which the Convention applies, the protocol in
respect of that category and associated rights.


"Investment" has the meaning assigned to such term in Section 6.04.


"Issuing Bank" means JPMorgan Chase Bank, N.A., and, with respect to any Letters
of Credit described on Schedule 1.01(b) and outstanding on the Effective Date,
PNC Bank, N.A. and Comerica Bank, each its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank and the
Borrower may, in its discretion, arrange for one or more Letters of Credit to be
issued by one or more of the other Revolving Lenders.  In the event an Affiliate
or other Revolving Lender issues a Letter of Credit hereunder under the terms of
the foregoing sentence, the term "Issuing Bank" shall include any such Affiliate
or Revolving Lender with respect to Letters of Credit issued by such Affiliate
or Revolving Lender, as applicable.


"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.


"Lenders" means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an
Incremental Assumption Agreement or an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise and (b) for purposes of the definitions of "Swap
Obligations" and "Secured Parties" only, shall include any Person who was a
Lender or an Affiliate of a Lender at the time a Swap Agreement was entered into
by one or more of the Covered Parties, even though, at a later time of
determination, such Person no longer holds any Commitments or Loans
hereunder.  Unless the context otherwise requires, the term "Lenders" includes
the Swingline Lender.  As a result of clause (b) of this definition, the Swap
Obligations owed to a Lender or its Affiliates shall continue to be "Swap
Obligations", entitled to share in the benefits of the Collateral as herein
provided, even though such Lender ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise.

 
CREDIT AGREEMENT, Page 14

--------------------------------------------------------------------------------

 

"Letter of Credit" means any letter of credit issued pursuant to this Agreement
and any letter of credit described on Schedule 1.01(b) and outstanding on the
Effective Date.


"Leverage Ratio" means, as of any date of determination, the ratio of Total
Indebtedness outstanding as of such date to Adjusted EBITDA for the four fiscal
quarter period most recently ended.


"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the LIBOR01 Page published by Reuters (or on any
successor or substitute page published by Reuters, or any successor to or
substitute for Reuters, providing rate quotations comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of an amount
comparable to the amount of such Eurodollar Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided however, that notwithstanding the
rate calculated in accordance with the foregoing, at no time shall the LIBO Rate
applicable to the Term Loans (before giving effect to any adjustment for reserve
requirements) be less than 1.50% per annum.


"Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale agreement, title retention
agreement or lease in the nature thereof); provided that in no event shall an
operating lease be deemed to constitute a Lien.


"Loan Documents" means this Agreement, the Guaranty Agreement, the Security
Agreement, the Mortgages and all other certificates, agreements and other
documentation now or hereafter executed and/or delivered pursuant to or in
connection with the foregoing.


"Loan Obligations" means all obligations, indebtedness, and liabilities of the
Loan Parties, or any one of them, to the Administrative Agent and the Lenders
arising pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of the Loan Parties to repay the Loans, the
LC Disbursements, interest on the Loans and LC Disbursements, and all fees,
costs, and expenses (including reasonable attorneys' fees and expenses) provided
for in the Loan Documents.


"Loan Parties" means the Borrower and the Subsidiary Loan Parties.


"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


"Material Adverse Effect" means a material and adverse effect on (a) the
business, assets, property, financial condition or results of operations of the
Borrower and the Restricted Subsidiaries, taken as a whole, (b) the validity or
enforceability of any of the Loan Documents or (c) the rights of or remedies
available to the Administrative Agent or any of the Lenders under any Loan
Document.

 
CREDIT AGREEMENT, Page 15

--------------------------------------------------------------------------------

 

"Material Fee Owned Property" means (a) as of the Effective Date, the parcels of
property described on Schedule 1.01(a) and (b) at any time after the Effective
Date, any parcel of real property owned in fee by a Loan Party that is acquired
after the Effective Date and is either (i) used as a processing plant by such
Loan Party and has a fair market value at the time of acquisition in excess of
$2,000,000, or (ii) used for purposes other than a processing plant and has a
fair market value at the time of acquisition in excess of $5,000,000; provided
that the aggregate fair market value (at the time of acquisition) of all parcels
of real property owned in fee by all Loan Parties and acquired after the
Effective Date that are not subject to a Mortgage shall not exceed $15,000,000
in the aggregate at any time.


"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, obligations in respect of one or more
Swap Agreements) of any one or more of the Borrower and the Restricted
Subsidiaries in an aggregate principal amount exceeding $25,000,000.


"Merger Agreement" means that certain Agreement and Plan of Merger, dated as of
November 9, 2010, among Griffin, the Borrower, DG Acquisition Corp., a Kentucky
corporation, and Robert A. Griffin (in his capacity as Shareholder’s
Representative, as defined in the Merger Agreement).


"Merger Agreement Representations" has the meaning assigned to such term in
Section 4.01(l).


"Moody's" means Moody's Investors Service, Inc.


"Mortgage" means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations.  Each Mortgage shall be substantially in the form of Exhibit G
hereto with such modifications as may be agreed between the Borrower and the
Administrative Agent.


"Mortgage Policy" has the meaning assigned to such term in Section 4.01(g)(i).


"Mortgaged Property" means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is required to be granted pursuant to Section 5.10.


"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


"Net Proceeds" means, with respect to any Prepayment Event (or, for purposes of
the Available Amount, the issuance of Equity Interests) (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses (including underwriting discounts, investment
banking fees, commissions, collection expenses and other customary transaction
costs) paid or reasonably estimated to be payable by the Borrower and the
Restricted Subsidiaries in connection with such event, (ii) in the case of a
Disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Borrower and the Restricted Subsidiaries as
a result of such event to repay Indebtedness (other than Loans) secured by such
asset or otherwise subject to mandatory prepayment as a result of such event,
and (iii) the amount of all taxes paid (or reasonably estimated to be payable)
by the Borrower and the Restricted Subsidiaries, and the amount of any reserves
established by the Borrower and the Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Borrower).

 
CREDIT AGREEMENT, Page 16

--------------------------------------------------------------------------------

 

"Obligations" means all Loan Obligations, the Swap Obligations and all Deposit
Obligations.


"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document including any
interest, additions to tax or penalties applicable thereto.


"Participant Register" has the meaning set forth in Section 10.04(c)(ii).


"Participant" has the meaning set forth in Section 10.04(c)(i).


"Patriot Act" has the meaning set forth in Section 10.18.


"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


"Pension Plan" means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.


"Permitted Investments" means:


(a)           U.S. dollars or the currency of any country having a credit rating
of "A" (or the equivalent thereof) or better from either S&P or Moody’s;


(b)           securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality of the United
States America (provided that the full faith and credit of the United States
America is pledged in support thereof), having maturities of not more than one
year from the date of acquisition;


(c)           marketable general obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition of
the United States America (provided that the full faith and credit of the United
States America is pledged in support thereof) and, at the time of acquisition,
having a credit rating of "A" (or the equivalent thereof) or better from either
S&P or Moody's;


(d)           certificates of deposit, time deposits, Eurodollar time deposits,
overnight bank deposits or bankers' acceptances having maturities of not more
than one year from the date of acquisition thereof issued by any commercial bank
the long-term debt of which is rated at the time of acquisition thereof at least
"A" (or the equivalent thereof) by S&P or Moody's, and having combined capital
and surplus in excess of $500 million;


(e)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b), (c) and (d) entered
into with any bank meeting the qualifications specified in clause (d) above;


(f)           commercial paper rated at the time of acquisition thereof at least
"A-1" or the equivalent thereof by S&P or "P-1" or the equivalent thereof by
Moody's, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
investments, and in any case maturing within one year after the date of
acquisition thereof; and

 
CREDIT AGREEMENT, Page 17

--------------------------------------------------------------------------------

 

(g)           interests in any investment company or money market fund which
invests 95% or more of its assets in instruments of the type specified in
clauses (a) through (f) above.


"Permitted Refinancing Indebtedness" means any Indebtedness issued in exchange
for, or the net proceeds of which are used to refinance, replace, defease or
refund (collectively, to "Refinance"), the Indebtedness being Refinanced (or
previous refinancings thereof constituting Permitted Refinancing Indebtedness);
provided that (a) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium thereon, any committed or undrawn amounts and
underwriting discounts, fees, commissions and expenses, associated with such
Permitted Refinancing Indebtedness), except as otherwise permitted under Section
6.01, (b) the final maturity date of such Permitted Refinancing Indebtedness is
no earlier than the earlier of (i) the final maturity date of the Indebtedness
being refinanced and (ii) the date that is 91 days after the Term Loan Maturity
Date, (c) if the Indebtedness being Refinanced is by its terms subordinated in
right of payment to the Obligations, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to the Obligations on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being Refinanced, taken as a whole, (d) no Permitted
Refinancing Indebtedness shall have obligors or contingent obligors that were
not obligors or contingent obligors (or that would not have been required to
become obligors or contingent obligors) in respect of the Indebtedness being
Refinanced except to the extent permitted under Section 6.04 and (e) if the
Indebtedness being Refinanced is (or would have been required to be) secured by
any collateral of a Loan Party (whether equally and ratably with, or junior to,
the Secured Parties or otherwise), such Permitted Refinancing Indebtedness may
be secured by such collateral on terms no less favorable, taken as a whole, to
the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced, taken as a whole.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Plan" means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Loan Party or, with respect to
Title IV of ERISA only, any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an "employer" as defined in Section 3(5) of ERISA.


“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.


"Prepayment Event" means:


(a)           any Disposition (including pursuant to a sale and leaseback
transaction) of any asset of the Borrower or any Restricted Subsidiary under
Section 6.05(o); or


(b)           any casualty or other damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary; or


(c)           the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 6.01 or with the
consent of the Required Lenders.

 
CREDIT AGREEMENT, Page 18

--------------------------------------------------------------------------------

 

"Pricing Ratio" means, as of any fiscal quarter end, the ratio of:


(a)           the sum of (i) Total Indebtedness outstanding as of such date
minus (ii) all obligations, contingent or otherwise, of such Person as an
account party in respect of the face amount of letters of credit, bankers
acceptances or similar instruments outstanding as of such date to


(b)           Adjusted EBITDA for the four fiscal quarter period then ended.


"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


"Prior Assets" means assets comprising a division or branch of Borrower or a
Restricted Subsidiary disposed of in a transaction in accordance with this
Agreement which would not make the seller a "Prior Company".


"Prior Company" means any Restricted Subsidiary whose Equity Interests, or all
or substantially all of whose assets have been disposed of, in a transaction in
accordance with this Agreement.


"Prior Target" means all Targets acquired or whose assets have been acquired in
a transaction permitted by Section 6.04.


"Pro Forma Leverage Ratio" means, with respect to any proposed acquisition,
Restricted Payment or  payment made pursuant to Section 6.08(b), the Leverage
Ratio calculated:  (a) for the most recent four (4) fiscal quarter period then
ended on a pro forma basis as if the acquisition, Restricted Payment or payment
made pursuant to Section 6.08(b), as applicable, had occurred as of the first
day of such period, (b) to include any Indebtedness incurred or assumed in
connection therewith, (c) based on the assumption that any sale of Subsidiaries
or lines of business which occurred during such period occurred on the first day
of such period, and (d) with respect to an acquisition, as if the Target were a
"Prior Target" for purposes of calculating Adjusted EBITDA.


"Prohibited Transaction" has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.


"Purchase Price" means, as of any date of determination and with respect to a
proposed acquisition, the purchase price to be paid for the Target or its
assets, including all cash consideration paid (including the then estimated
amount of deferred purchase price obligations) or to be paid (based on the
estimated amount thereof), the value of all other assets to be transferred by
the purchaser in connection with such acquisition to the seller (but
specifically excluding any stock of the Borrower issued to the seller which
shall not be part of the Purchase Price for purposes of this definition) all
valued in accordance with the applicable purchase agreement and the outstanding
principal amount of all Indebtedness of the Target or the seller assumed or
acquired in connection with such acquisition.


"Register" has the meaning set forth in Section 10.04.


“Related Business” means any business which is the same as or related, ancillary
or complementary to, or a reasonable extension or expansion of, any of the
businesses of the Borrower and its Restricted Subsidiaries on the Effective
Date, including, for the avoidance of doubt, the Renewable Diesel Joint Venture.

 
CREDIT AGREEMENT, Page 19

--------------------------------------------------------------------------------

 

“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by the Borrower or a Restricted Subsidiary in a Related Business or
capital expenditures relating thereto.


"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective partners, directors, officers and employees of
such Person and such Person's Affiliates.


"Renewable Diesel Joint Venture" means one or more joint ventures formed with an
Affiliate of Valero Energy Corporation in connection with the building of a
renewable diesel facility on a site adjacent to Valero Energy Corporation’s St.
Charles refinery near Norco, Louisiana.


"Reorganization" means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.


"Reportable Event" means any "reportable event," as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Pension Plan.


"Responsible Officer" means the chief executive officer, president, any vice
president, any Financial Officer or Secretary of the Borrower.


"Required Lenders" means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.


"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary.


"Restricted Subsidiaries" means the Subsidiary Loan Parties and each other
Subsidiary of the Borrower that is not an Unrestricted Subsidiary.  The Borrower
may designate any Unrestricted Subsidiary as a Restricted Subsidiary at any time
by written notice to the Administrative Agent if after giving effect to such
designation, the Borrower is and is projected to be in compliance with the
financial covenants herein, no Default exits or would otherwise result therefrom
and the Borrower complies with the obligations under clause (b) of Section 5.10.


"Revolving Availability Period" means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.


"Revolving Commitment" means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender's Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.04 and (c) as established or
increased from time to time pursuant to an Incremental  Assumption
Agreement.  The amount of each Lender's Revolving Commitment as of the Effective
Date is set forth on Schedule 2.01.  The initial aggregate amount of the
Lenders' Revolving Commitments is $325,000,000.

 
CREDIT AGREEMENT, Page 20

--------------------------------------------------------------------------------

 

"Revolving Exposure" means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.


"Revolving Facility" means the Revolving Commitments and the extensions of
credit made thereunder.


"Revolving Lender" means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.


"Revolving Loan" means a Loan made pursuant to clause (b) of Section 2.01 or an
Incremental Revolving Loan.


"Revolving Maturity Date" means December 17, 2015.


"S&P" means Standard & Poor's Financial Services, LLC.


"Secured Parties" means the Agent, the Lenders and each Affiliate of a Lender
who is owed any portion of the Obligations.


"Security Agreement" means the Security Agreement among the Administrative
Agent, the Borrower and the Subsidiary Loan Parties in substantially the form
attached hereto as Exhibit C.


"Security Documents" means the Guaranty Agreement, the Security Agreement, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.10 to secure any of the
Obligations.


"Senior Unsecured Debt" means the Senior Unsecured Notes due December 17, 2018
issued by the Borrower in the aggregate principal amount of $250,000,000, the
Guarantees by certain Subsidiaries of the Borrower in respect thereof and the
related exchange notes and exchange Guarantees issued in a registered exchange
therefor and the Indebtedness represented thereby (including any Permitted
Refinancing Indebtedness in respect thereof).


"Senior Unsecured Debt Documents" means the Indenture dated the Effective Date
among the Borrower, U.S. Bank National Association, as trustee and the other
parties thereto or any similar agreement relating to any Permitted Refinancing
Indebtedness in respect of the Senior Unsecured Debt.


"Specified Representations" has the meaning assigned to such term in Section
4.01(l).


"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


"Subject Person" has the meaning assigned to such term in the definition of
Consolidated Net Income.

 
CREDIT AGREEMENT, Page 21

--------------------------------------------------------------------------------

 

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.


"Subsidiary" means any subsidiary of the Borrower.


"Subsidiary Loan Party" means each Subsidiary that is not an Excluded
Subsidiary.


"Swap Agreement" means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current, former or future directors, officers, members of
management, employees or consultants of the Borrower or the Subsidiaries shall
be a Swap Agreement.


"Swap Obligations" means all obligations, indebtedness, and liabilities of the
Covered Parties, or any one of them, to any Lender or any Affiliate of any
Lender which have been designated by the Borrower by written notice to the
Administrative Agent as entitled to the security of the Collateral and which
arise pursuant to any Swap Agreements with the Covered Parties, or any one of
them, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, all fees, costs, and
expenses (including reasonable attorneys' fees and expenses) provided for in
such Swap Agreements.


"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


"Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, and any successor thereto.


"Swingline Loan" means a Loan made pursuant to Section 2.04.


"Syndication Agent" has the meaning assigned to such term in the preamble
hereto.


"Target" means the Person who is to be acquired or whose assets are to be
acquired in an acquisition permitted by clause (l) or clause (s) of
Section 6.04.


"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including any interest, additions to tax or penalties applicable thereto.


"Term Commitment" means, with respect to each Lender, the commitment, if any, of
such Lender to make Term Loans hereunder, expressed as an amount representing
the maximum principal amount of the Term Loans to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.04 and (c) established or increased
from time to time pursuant to an Incremental  Assumption Agreement.  The initial
amount of each Lender's Term Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Term Commitment, as applicable.  The initial
aggregate amount of the Lenders' Term Commitments is $300,000,000.

 
CREDIT AGREEMENT, Page 22

--------------------------------------------------------------------------------

 

"Term Facility" means the Term Commitments and the extensions of credit made
thereunder.


"Term Lender" means a Lender with a Term Commitment or an outstanding Term Loan.


"Term Loans" means a Loan made pursuant to clause (a) of Section 2.01 or an
Incremental Term Loan.


"Term Loan Maturity Date" means December 17, 2016.


"Threshold Amount" means $25,000,000.


"Total Indebtedness" means, at the time of determination, the sum of the
following determined for Borrower and the Restricted Subsidiaries on a
consolidated basis (without duplication) in accordance with GAAP:  (a) all
obligations for borrowed money; plus (b) all Guarantees of obligations for
borrowed money; plus (c) all Capital Lease Obligations and purchase money
indebtedness; plus (d) all obligations, contingent or otherwise, of such Person
as an account party in respect of the face amount of letters of credit, bankers
acceptances or similar instruments.


"Transactions" means the Bluegrass Acquisition, the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of Loans and the issuance of the Senior Unsecured Debt, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.


"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


"Unrestricted Subsidiaries" means Insurance Company of Colorado, Inc. and each
other Subsidiary of the Borrower designated by the Borrower pursuant to written
notice provided to the Administrative Agent as an "Unrestricted Subsidiary";
provided the Borrower shall not be permitted to designate any Subsidiary as an
Unrestricted Subsidiary if after giving effect to such designation, the Borrower
is not projected to be in compliance with the financial covenants herein or if a
Default exists or would otherwise result therefrom. As of the Effective Date,
Darling Green Energy LLC, a Delaware limited liability company, and Rosellen
Marine, Ltd., a Cyprus corporation, have each been designated as an Unrestricted
Subsidiary.


"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.


"Withholding Agent" means any Loan Party or the Administrative Agent.


Section 1.02.           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
"Revolving Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type
(e.g., a "Eurodollar Revolving Loan").  Borrowings also may be classified and
referred to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a
"Eurodollar Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving
Borrowing").


Section 1.03.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document (including any Loan
Document) herein shall be construed as referring to such agreement, instrument
or other document (including any Loan Document) as from time to time amended,
restated, amended and restated, supplemented, extended, renewed, replaced,
refinanced or otherwise modified (subject to any restrictions on such
amendments, restatements, amendments and restatements, supplements, extensions,
renewals, replacements, refinancings or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person's
successors and assigns, (c) the words "herein", "hereof" and "hereunder", and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words "asset" and "property" shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 
CREDIT AGREEMENT, Page 23

--------------------------------------------------------------------------------

 

Section 1.04.           Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP (or the application thereof) as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision  amended in
accordance herewith.


Notwithstanding the foregoing, (a) Capital Lease Obligations shall be excluded
from (i) the calculation of Fixed Charges, (ii) for the purposes of calculating
the Leverage Ratio and the Pricing Ratio, Total Indebtedness, (iii) for the
purposes of Section 6.01, Indebtedness and (iv) Section 6.04(o) (to the extent
recharacterized as a Capital Lease Obligation after such lease is entered into),
in each case, to the extent such Capital Lease Obligations would have been
characterized as operating leases based on GAAP as of the Effective Date and (b)
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.


Section 1.05.           Business Days; Payments. If any payment or performance
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment or performance shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.


ARTICLE II.


The Credits


Section 2.01.           Commitments.  Subject to the terms and conditions set
forth herein, each Lender severally agrees (a) to make a Term Loan in dollars to
the Borrower on the Effective Date in an aggregate principal amount not
exceeding its Term Commitment and (b) to make Revolving Loans to the Borrower
from time to time during the Revolving Availability Period in an aggregate
principal amount that will not result in such Lender's Revolving Exposure
exceeding such Lender's Revolving Commitment; provided that the aggregate
principal amount of Revolving Loans borrowed on the Effective Date shall not
exceed $180,000,000.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid in respect of Term Loans may not be reborrowed.

 
CREDIT AGREEMENT, Page 24

--------------------------------------------------------------------------------

 

Section 2.02.           Loans and Borrowings.


(a)           Loans Made Ratably.  Each Loan (other than a Swingline Loan) shall
be made as part of a Borrowing consisting of Loans of the same Class and Type
made by the Lenders ratably in accordance with their respective Commitments of
the applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.


(b)           Initial Type of Loans.  Subject to Section 2.14, each Revolving
Borrowing and Term Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Swingline Loan shall be an ABR Loan.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.


(c)           Minimum Amounts; Limitation on Eurodollar Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $1.00 and not less than $100,000.  Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of 10 Eurodollar Borrowings outstanding at any
time.


(d)           Limitation on Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Revolving Maturity Date or the Term
Loan Maturity Date, as applicable.


Section 2.03.           Requests for Borrowings.  To request a Revolving
Borrowing or Term Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., Chicago, Illinois time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., Chicago, Illinois time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Chicago, Illinois time,
on the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by telecopy or email to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 
CREDIT AGREEMENT, Page 25

--------------------------------------------------------------------------------

 

(i)           whether the requested Borrowing is to be a Revolving Borrowing, or
a Term Borrowing;


(ii)           the aggregate amount of such Borrowing;


(iii)           the date of such Borrowing, which shall be a Business Day;


(iv)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term "Interest Period"; and


(vi)           the location and number of the Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month's duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender's Loan to be made as part of the requested Borrowing.


Section 2.04.           Swingline Loans.


(a)           Commitment.  Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $15,000,000 or (ii) the sum of
the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.


(b)           Borrowing Procedure.  To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy or email), not later than 1:00 p.m., Chicago, Illinois time, on the day
of a proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
or by wire transfer, automated clearinghouse debit or interbank transfer to such
other account, accounts or Persons designated by the Borrower in the applicable
request (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e), by remittance to the
Issuing Bank) by 3:00 p.m., Chicago, Illinois time, on the requested date of
such Swingline Loan.


(c)           Revolving Lender Participation in Swingline Loans.  The Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., Chicago, Illinois time, on any Business Day require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender's Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower (or such
other Person) for any reason.  The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve the Borrower of any default in
the payment thereof.

 
CREDIT AGREEMENT, Page 26

--------------------------------------------------------------------------------

 

Section 2.05.           Letters of Credit.


(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account
(or the account of any of its Subsidiaries), in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.


(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.05), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit (but any default or breach under such
application and not hereunder shall not give rise to a Default or Event of
Default hereunder).  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $75,000,000 and (ii) the total Revolving Exposures
shall not exceed the total Revolving Commitments.

 
CREDIT AGREEMENT, Page 27

--------------------------------------------------------------------------------

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) unless consented to by the
Issuing Bank, the date one year after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) (provided that any Letter of Credit with a one-year term
may provide for the automatic renewal thereof for additional one-year periods
not to extend past the date in clause (ii) below unless the Borrower shall have
made arrangements reasonably satisfactory to the applicable Issuing Bank) and
(ii) the date that is five Business Days prior to the Revolving Maturity Date.


(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender's Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section 2.05, or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 4:00 p.m., Chicago, Illinois time, on the first
Business Day after such LC Disbursement is made if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Chicago, Illinois
time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date such notice shall be deemed received on the next
day and then not later than 1:00 p.m., Chicago, Illinois time, on the Business
Day immediately following the day that the Borrower is deemed to have received
such notice; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Sections 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower's
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender's Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement in accordance with this Section 2.05(e).

 
CREDIT AGREEMENT, Page 28

--------------------------------------------------------------------------------

 

(f)           Obligations Absolute.  The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or any Loan Document, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.05, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower's
obligations hereunder.  Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
gross negligence, willful misconduct or failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of, or
material breach of the terms of the Loan Documents by, the Issuing Bank, the
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or email) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.


(h)           Interim Interest.  If the Issuing Bank shall make any
LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such
LC Disbursement is made to but excluding the date that the Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section 2.05, then Section 2.13 (c)
shall apply.  Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this
Section 2.05 to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 
CREDIT AGREEMENT, Page 29

--------------------------------------------------------------------------------

 

(i)           Replacement of the Issuing Bank.  An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 8.01.  Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower's risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Monies in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days
following a request to do so after all Events of Default have been cured or
waived.


Section 2.06.           Funding of Borrowings.


(a)           By Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Chicago, Illinois time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent or by wire
transfer, automated clearing house debit or interbank transfer to such other
account, accounts or Persons designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 
CREDIT AGREEMENT, Page 30

--------------------------------------------------------------------------------

 

(b)           Fundings Assumed Made.  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender's
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section 2.06 and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing.


Section 2.07.           Interest Elections.


(a)           Conversion and Continuation.  Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.


(b)           Delivery of Interest Election Request.  To make an election
pursuant to this Section 2.07, the Borrower shall notify the Administrative
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by telecopy or email to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.


(c)           Contents of Interest Election Request.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:


(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses(iii) and (iv)
below shall be specified for each resulting Borrowing);

 
CREDIT AGREEMENT, Page 31

--------------------------------------------------------------------------------

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term "Interest
Period".


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.


(d)           Notice to the Lenders.  Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender's portion of each resulting Borrowing.


(e)           Automatic Conversion.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.


(f)           Limitations on Election.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower in writing, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.


Section 2.08.           Termination and Reduction of Commitments.


(a)           Termination Date.  Unless previously terminated, (i) the Term
Commitments shall terminate at 5:00 p.m., Chicago, Illinois time, on the
Effective Date and (ii) the Revolving Commitments shall terminate on the
Revolving Maturity Date.


(b)           Optional Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i)  each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or, if
less, the remaining amount of the relevant Commitments) and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, the sum of the Revolving Exposures would exceed the total
Revolving Commitments.


(c)           Notice of Termination or Reduction.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.08 at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.08(c) shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be
permanent.  Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

 
CREDIT AGREEMENT, Page 32

--------------------------------------------------------------------------------

 

Section 2.09.           Repayment of Loans; Evidence of Debt.


(a)           Promise to Pay.  The Borrower hereby unconditionally promises to
pay (i) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Term Lender the then unpaid principal amount of each Term Loan of such
Lender as provided in Section 2.10 and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the day that is ten Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.


(b)           Lender Records.  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.


(c)           Administrative Agent Records.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender's share thereof.


(d)           Prima Facie Evidence.  The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein absent
manifest error; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement; provided, further, that in the event of any
inconsistency between such accounts of the Administrative Agent and any Lender’s
records, the Administrative Agent’s accounts shall govern.


(e)           Request for a Note.  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note; provided that any such
promissory notes to be issued on the Effective Date shall be requested by the
relevant Lender at least 5 Business Days prior to the Effective Date.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).


Section 2.10.           Amortization of Term Loans.  The Borrower shall repay
the Term Borrowings in twenty-four (24) quarterly principal installments as
follows:


(a)           Twenty-three (23) quarterly installments, in the amount of
$750,000 each, due and payable on the last day of each March, June, September
and December, of each year commencing on March 31, 2011 and continuing until and
including September 30, 2016; and thereafter

 
CREDIT AGREEMENT, Page 33

--------------------------------------------------------------------------------

 

(b)           One final installment in the amount of all Term Loans then
outstanding, due and payable on the Term Loan Maturity Date;


Prior to any repayment of any Term Borrowings, the Borrower shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than
12:00 p.m., Chicago, Illinois time, three Business Days before the scheduled
date of such repayment; provided that to the extent the Borrower does not
specify in such notice the Borrowing or Borrowings to be repaid the
Administrative Agent shall first apply such amounts to ABR Loans and thereafter
use commercially reasonable efforts to minimize the cost to the Borrower of such
repayment under Section 2.16.  Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing.  Repayments of Term
Borrowings shall be accompanied by accrued interest on the amount repaid.


Section 2.11.           Prepayment of Loans.


(a)           Optional Prepayment.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
prepayment penalty or premium, subject to the requirements of this Section 2.11
and Section 2.16.


(b)           Mandatory Prepayment of Revolving Loans.  In the event and on such
occasion that the sum of the Revolving Exposures exceeds the total Revolving
Commitments, the Borrower shall prepay Revolving Borrowings or Swingline
Borrowings in an aggregate amount equal to such excess.


(c)           Mandatory Prepayments from Net Proceeds of Prepayment Event.  In
the event and on each occasion that any Net Proceeds are received by or on
behalf the Borrower or any Restricted Subsidiary in respect of any Prepayment
Event, the Borrower shall, within 3 Business Days after such Net Proceeds are
received, prepay Term Borrowings in an aggregate amount equal to such Net
Proceeds; provided that:


(i)           in the case of any event described in clauses (a) or (b) of the
definition of the term Prepayment Event, if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower and the Subsidiaries intend to apply the Net Proceeds from such event,
within 18 months after receipt of such Net Proceeds, to acquire or replace
assets (other than ordinary course current assets, it being understood such
limitation shall not apply to the acquisition of any Person or all or
substantially all of the assets of a division or branch of such Person) or
repair, improve or maintain assets to be used in the business of, or otherwise
useful in the operations of, the Borrower and the Restricted Subsidiaries,
including, without limitation, to make an acquisition permitted by Section
6.04(l), to engage in an Asset Swap permitted by Section 6.04(k) or to make an
Investment permitted by Section 6.04(q), (s) or (u), then no prepayment shall be
required pursuant to this clause (c)  in respect of such event except (A) to the
extent of any Net Proceeds therefrom that have not been so applied within 18
months (or in the case of a binding commitment in respect of an
application  within such 18 months, 24 months) after receipt of such Net
Proceeds, at which time a prepayment shall be required in an amount equal to the
Net Proceeds that have not been so applied or (B) if the Borrower would be
required to make an offer to purchase any Senior Unsecured Debt with such Net
Proceeds, then prior to the time that the Borrower would be required to make
such offer, the Borrower shall be required to make a prepayment under this
clause (c) in an amount equal to such Net Proceeds; and


(ii)           Net Proceeds from a single Prepayment Event shall not be required
to be used to prepay Term Borrowings under this clause (c) if the aggregate
amount of Net Proceeds received from such Prepayment Event do not exceed
$2,500,000 unless (A) such Net Proceeds, when added to the aggregate amount of
Net Proceeds received from all Prepayment Events occurring in the same fiscal
year which are not reinvested pursuant to this clause (c) exceed $10,000,000 (in
which event the aggregate amount of such Net Proceeds from all such Prepayment
Events in excess of $10,000,000, shall then be required to be used to prepay the
Term Borrowing under this clause (c)) or (B) the Borrower would be required to
make an offer to purchase any Senior Unsecured Debt with such Net Proceeds, then
the Borrower shall be required to make a prepayment under this clause (c) in an
amount equal to such Net Proceeds from a single Prepayment Event.

 
CREDIT AGREEMENT, Page 34

--------------------------------------------------------------------------------

 

(d)           Excess Cash Flow Prepayment.  Following the end of each Applicable
Fiscal Year, the Borrower shall prepay Term Borrowings in an aggregate amount
equal to the sum of:  (i) 50% of Excess Cash Flow for such Applicable Fiscal
Year; minus (ii) the aggregate amount of voluntary prepayments made on the Term
Loans during such Applicable Fiscal Year or on or prior to the date such Excess
Cash Flow payment is due (other than prepayments funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness) and without
duplication for any deduction of any such prepayment in respect of the prior
fiscal year); minus (iii) the aggregate amount of voluntary prepayments made on
the Revolving Loans during such Applicable Fiscal Year or on or prior to the
date such Excess Cash Flow payment is due (and without duplication for any
deduction of any such prepayment in respect of the prior fiscal year) that were
accompanied by a permanent reduction of the Revolving Commitments.  Each
prepayment pursuant to this clause (d) shall be made within 5 Business Days
after the date on which financial statements are delivered pursuant to
Section 5.01(a) with respect to the Applicable Fiscal Year for which Excess Cash
Flow is being calculated; provided that if the Leverage Ratio as calculated as
of the last day of a fiscal year for the four fiscal quarters then ended is less
than 2.25 to 1.00, then no prepayment will be required under this clause (d) for
such fiscal year. As used in this clause, the term "Applicable Fiscal Year"
means each fiscal year, beginning with the fiscal year ending on or about
December 31, 2011.


(e)           Notice of Prepayment; Application of Prepayments.  The Borrower
shall notify the Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy or
email) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:30 a.m., Chicago, Illinois time (or such later time
as the Administrative Agent may agree), three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:30 a.m., Chicago, Illinois time (or such later time as the Administrative
Agent may agree), one Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, Chicago,
Illinois time, (or such later time as the Administrative Agent may agree), on
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date, the principal amount of each Borrowing or portion thereof
to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, a notice of
optional prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.  Prepayments of Term Loans shall be applied first, to
scheduled installments thereof occurring within the next 12 months of such
prepayment in direct order of maturity and second, pro rata based on the
principal amount of each installment.

 
CREDIT AGREEMENT, Page 35

--------------------------------------------------------------------------------

 

Section 2.12.           Fees.


(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of each
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates.  Accrued commitment fees in respect of the Revolving Commitments
shall be payable in arrears on the date which is three Business Days following
the last day of each March, June, September and December of each year and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  A Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).


(b)           Letter of Credit Fees.  The Borrower agrees to pay:


(i)           Participation Fee.  to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate on the average
daily amount of such Lender's LC  Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender's Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure;


(ii)           Standby Letter of Credit Fronting Fees.  to the Issuing Bank a
fronting fee with respect to standby Letters of Credit, which shall accrue at
the rate of 0.10% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to standby Letters of Credit during the period from and including
the Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure
with respect to standby Letters of Credit;


(iii)           Commercial Letters of Credit Fronting Fees.  to the Issuing Bank
a fronting fee with respect to each commercial Letter of Credit, which fee shall
equal the product of 1.00% of the initial stated amount of such commercial
Letter of Credit multiplied by a fraction, the numerator of which is the number
of days included in the term of such commercial Letter of Credit and whose
denominator is 360; and


(iv)           Issuing Bank Standard Fees.  the Issuing Bank's standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.


Participation fees and standby Letter of Credit fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided
that:  (A) all such fees shall be payable on the date on which the Revolving
Commitments terminate; (B) any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand; and (C) all fronting
fees payable with respect to commercial Letters of Credit shall be payable on
the date of the issuance thereof.  Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and standby Letter of Credit fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 
CREDIT AGREEMENT, Page 36

--------------------------------------------------------------------------------

 

(c)           Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.


(d)           Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.


Section 2.13.           Interest.


(a)           ABR Borrowings.  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.


(b)           Eurodollar Borrowing.  The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.


(c)           Default Interest.  Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.13 or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section 2.13.


(d)           Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.13 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.


(e)           Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


Section 2.14.           Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:


(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 
CREDIT AGREEMENT, Page 37

--------------------------------------------------------------------------------

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or email as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as an ABR Borrowing and
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.


Section 2.15.           Increased Costs.


(a)           Change In Law.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or


(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
Notwithstanding anything to the contrary herein, the foregoing provisions of
this Section 2.15(a) shall not apply in the case of Taxes, which shall instead
be governed by Section 2.17.


(b)           Capital Adequacy.  If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's or the Issuing Bank's
capital or on the capital of such Lender's or the Issuing Bank's holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender's or the Issuing Bank's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Bank's policies and the policies of such Lender's or the
Issuing Bank's holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender's or the Issuing Bank's holding company for any such
reduction suffered.


(c)           Delivery of Certificate.  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph(a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.

 
CREDIT AGREEMENT, Page 38

--------------------------------------------------------------------------------

 

(d)           Limitation on Compensation.  Failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section 2.15
shall not constitute a waiver of such Lender's or the Issuing Bank's right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender's or the Issuing Bank's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.


Section 2.16.           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert to
or from, continue as or prepay any Eurodollar Revolving Loan or Eurodollar Term
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(e) and is revoked in
accordance therewith), or (d) the reallocation of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or Section 2.20, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.


Section 2.17.           Taxes.


(a)           Gross Up.  Any and all payments by or on account of any obligation
of a Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the applicable Withholding Agent shall be required to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, and (ii) the applicable
Withholding Agent shall make such deductions and pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.


(b)           Payment of Other Taxes.  In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 
CREDIT AGREEMENT, Page 39

--------------------------------------------------------------------------------

 

(c)           Tax Indemnification.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.


(d)           Receipts.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Loan Party
shall deliver to the Administrative Agent for its own account or for the account
of the relevant Lender, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(e)           Administrative Agent Indemnity. Each Lender shall indemnify the
Administrative Agent for the full amount of any Taxes imposed by any
Governmental Authority that are attributable to such Lender and that are payable
or paid by the Administrative Agent, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.


(f)           Forms.  Each Lender other than a Foreign Lender shall deliver to
the Borrower and the Administrative Agent on or before the date on which it
becomes a party to this Agreement two properly completed and duly signed
originals of U.S. Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal withholding tax.  Each
Foreign Lender (including each Participant that acquired a participation from a
Foreign Lender) shall deliver to the Borrower and the Administrative Agent (or,
in the case of a Participant, to the Lender from which the related participation
shall have been purchased) (i) two properly completed and duly signed originals
of U.S. Internal Revenue Service ("IRS") Form W-8BEN, Form W-8ECI or Form W-8IMY
(together with any applicable underlying IRS forms), or any subsequent versions
thereof or successors thereto, (ii) in the case of a Foreign Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of "portfolio interest", a statement
substantially in the form of Exhibit H and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Foreign Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement and the
other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.  Such forms shall be delivered by
each Lender on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent.  In addition, each Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Lender.  Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
Section, a Lender shall not be required to deliver any form pursuant to this
Section that such Foreign Lender is not legally able to deliver.

 
CREDIT AGREEMENT, Page 40

--------------------------------------------------------------------------------

 

(g)           Refund.  If the Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Loan Party or with respect to which
the Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out–of–pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Loan Party or any
other Person.


(h)           Survival.  The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


Section 2.18.           Payments Generally; Pro Rata Treatment; Sharing of
Set-Offs; Proceeds of Collateral.


(a)           Payments Generally.  Unless otherwise specified herein, the
Borrower shall make each payment required to be made by it hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 1:00 p.m., Chicago, Illinois time), on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 10 S. Dearborn St., IL1-0010, Chicago, IL
60603, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  All payments under
each Loan Document shall be made in dollars.


(b)           Pro Rata Application.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 
CREDIT AGREEMENT, Page 41

--------------------------------------------------------------------------------

 

(c)           Sharing of Set-offs.  If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant.  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law but subject to Section 10.08, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(d)           Payments from Borrower Assumed Made.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(e)           Set-Off Against Amounts Owed Lenders.  If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c), 2.05(d)
or (e), 2.06(b), 2.18(c) or (d) or 10.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.


(f)           Application of Proceeds of Collateral and Guaranty.  All amounts
received under the Guaranty Agreement and all proceeds received by the
Administrative Agent from the sale or other liquidation of the Collateral when
an Event of Default exists shall first be applied as payment of the accrued and
unpaid fees of the Administrative Agent hereunder and then to all other unpaid
or unreimbursed Obligations (including reasonable attorneys' fees and expenses
in accordance with Section 10.03) owing to the Administrative Agent in its
capacity as Administrative Agent only and then any remaining amount of such
proceeds shall be distributed:

 
CREDIT AGREEMENT, Page 42

--------------------------------------------------------------------------------

 

(i)           first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 102% of the LC
Exposure then outstanding;


(ii)           second, to the Secured Parties, pro rata in accordance with the
respective unpaid amounts of Loan Obligations and Swap Obligations, until all
the Loan Obligations and Swap Obligations have been paid and satisfied in full
or cash collateralized;


(iii)           third, to the Secured Parties, pro rata in accordance with the
respective unpaid amounts of the Deposit Obligations, until all Deposit
Obligations have been paid and satisfied in full or cash collateralized;


(iv)           fourth, to the Secured Parties, pro rata in accordance with the
respective unpaid amounts of the remaining Obligations; and


(v)           fifth, to the Person entitled thereto as directed by the Borrower
or as otherwise determined by applicable law or applicable court order.


(g)           Noncash Proceeds.  Notwithstanding anything contained herein to
the contrary, if the Administrative Agent shall ever acquire any Collateral
through foreclosure or by a conveyance in lieu of foreclosure or by retaining
any of the Collateral in satisfaction of all or part of the Obligations or if
any proceeds of Collateral received by the Administrative Agent to be
distributed and shared pursuant to this Section 2.18 are in a form other than
immediately available funds, the Administrative Agent shall not be required to
remit any share thereof under the terms hereof and the Secured Parties shall
only be entitled to their undivided interests in the Collateral or noncash
proceeds as determined by paragraph (f) of this Section 2.18.  The Secured
Parties shall receive the applicable portions (in accordance with the foregoing
paragraph (f)) of any immediately available funds consisting of proceeds from
such Collateral or proceeds of such noncash proceeds so acquired only if and
when received by the Administrative Agent in connection with the subsequent
disposition thereof.  While any Collateral or other property to be shared
pursuant to this Section is held by the Administrative Agent pursuant to this
paragraph (g), the Administrative Agent shall hold such Collateral or other
property for the benefit of the Secured Parties and all matters relating to the
management, operation, further disposition or any other aspect of such
Collateral or other property shall be resolved by the agreement of the Required
Lenders.


(h)           Return of Proceeds.  If at any time payment, in whole or in part,
of any amount distributed by the Administrative Agent hereunder is rescinded or
must otherwise be restored or returned by the Administrative Agent as a
preference, fraudulent conveyance, or otherwise under any bankruptcy,
insolvency, or similar law, then each Person receiving any portion of such
amount agrees, upon demand, to return the portion of such amount it has received
to the Administrative Agent.


Section 2.19.           Mitigation Obligations; Replacement of Lenders.


(a)           Mitigation.  If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 
CREDIT AGREEMENT, Page 43

--------------------------------------------------------------------------------

 

(b)           Replacement.  If  (i) a Lender requests compensation under Section
2.15, (ii) the Borrower is required to pay any additional amount to a Lender or
any Governmental Authority for the account of a Lender pursuant to Section 2.17,
(iii) a Lender is a Defaulting Lender, or (iv) a Lender shall become a
Non-consenting Lender (as defined below), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations in one or more Classes (as the Borrower shall elect)
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent to the extent required by Section 10.04, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans of the relevant
Class or Classes (and participations in LC Disbursements and Swingline Loans, to
the extent applicable) accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. In the event that (i) the
Borrower or the Administrative Agent have requested the Lenders to consent to a
departure or waiver of any provisions of the Loan Documents or to agree to any
other modification thereto, (ii) the consent, waiver or other modification in
question requires the agreement of all Lenders (or all directly affected
Lenders) in accordance with the terms of Section 10.02 and (iii) the Required
Lenders (or, in the case of any Class voting, the holders of a majority of the
outstanding Loans and unused Commitments in respect of such Class) have agreed
to such consent, waiver or other modification, then any Lender who does not
agree to such consent, waiver or other modification shall be deemed a
"Non-consenting Lender".


Section 2.20.           Incremental Facilities.


(a)           The Borrower may, by written notice to the Administrative Agent at
any time prior to the date the Loan Obligations are Fully Satisfied, request
Incremental Term Loans and/or Incremental Revolving Commitments in an aggregate
amount not to exceed the Incremental Amount from one or more Incremental Term
Lenders and/or Incremental Revolving Lenders (which may include any existing
Lender, it being understood each existing Lender shall have no obligation to
participate in any Incremental Facility) willing to provide such Incremental
Term Loans and/or Incremental Revolving Commitments, as the case may be;
provided that each Incremental Term Lender and/or Incremental Revolving Lender,
if not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and, in the case of Incremental Revolving Lenders only, the
Issuing Bank and the Swingline Lender (which approval shall, in either case, not
be unreasonably withheld).  Such notice shall set forth (i) the amount of the
Incremental Term Loans and/or Incremental Revolving Commitments being requested
(which shall be (x) with respect to Incremental Term Loans, in minimum
increments of $15,000,000, (y) with respect to Incremental Revolving
Commitments, in minimum increments of $10,000,000 or (z) equal to the remaining
Incremental Amount), (ii) the date, which shall be a Business Day, on which such
Incremental Term Loans are requested to be made and/or Incremental Revolving
Commitments are requested to become effective (the "Increased Amount Date")
pursuant to an Incremental Facility Activation Notice, (iii) whether such
Incremental Term Loans and/or Incremental Revolving Commitments are to be loans
on the same terms as the outstanding Term Loans and/or Revolving Commitments or
loans with terms different from the outstanding Term Loans and/or Revolving
Commitments, (iv) the use of proceeds for such Incremental Term Loan and/or
Incremental Revolving Commitment and (v) pro forma financial statements
demonstrating compliance on a pro forma basis with the financial covenants set
forth in Sections 7.01 and 7.02 after giving effect to such Incremental Term
Loan and/or Incremental Revolving Commitments and the Loans to be made
thereunder and the application of the proceeds therefrom (including by giving
pro forma effect to any acquisition of a Target as if made and applied on the
date of the most-recent financial statements of the Borrower delivered pursuant
to Section 5.01).

 
CREDIT AGREEMENT, Page 44

--------------------------------------------------------------------------------

 

(b)           The Borrower and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loans of such Incremental Term Lender and/or Incremental Revolving Commitment of
such Incremental Revolving Lender.  Each Incremental Assumption Agreement shall
specify the terms of the Incremental Term Loans and/or Incremental Revolving
Commitments to be made thereunder; provided that (i) the proceeds of any
Incremental Facilities shall be used for general corporate purposes of the
Borrower and its Subsidiaries (including acquisitions and Investments permitted
under Section 6.04) and any other purpose not otherwise prohibited hereunder,
(ii) the maturity date of any Incremental Term Loan shall be no earlier than the
Term Loan Maturity Date, (iii) the weighted average life to maturity of any
Incremental Term Loan shall be no shorter than the weighted average life to
maturity of the existing Term Loans calculated as of the date of making such
Incremental Term Loan, (iv) the Incremental Term Facilities shall share ratably
in any mandatory prepayments of the existing Term Loans, (v) the maturity date
or commitment reduction date of any Incremental Revolving Loan shall be no
earlier than the Revolving Maturity Date and such Incremental Revolving Facility
shall not require any scheduled commitment reductions prior to the Revolving
Maturity Date, (vi) if the initial yield over the applicable base rate (such
calculation for both the Incremental Facility and the applicable Credit
Facility, to include the upfront fees, any interest rate floors and any OID (as
defined below) but excluding any arrangement, underwriting or similar fee paid
to the Administrative Agent, the Commitment Parties under the Credit Facilities
or relevant Persons under the Incremental Facility) in respect of any
Incremental Term Loans and/or Incremental Revolving Commitments exceeds the
initial yield for the existing applicable Credit Facility by more than 50 basis
points (it being understood that any such increase may take the form of original
issue discount ("OID"), with OID being equated to the interest rates in a manner
determined by the Administrative Agent based on an assumed four-year life to
maturity), the Applicable Margin for the existing applicable Credit Facility
shall be increased so that the initial yield in respect of such Incremental Term
Loans and/or Incremental Revolving Commitments is no more than 50 basis points
higher than the initial yield for the existing applicable Credit Facility.  All
terms and documentation with respect to any Incremental Facility which differ
from those with respect to the Loans under the existing applicable Credit
Facility shall be reasonably satisfactory to the Administrative Agent (except to
the extent permitted by clauses (ii), (iii), (v) and (vi) above). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans and/or
Incremental Revolving Commitments evidenced thereby.  Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrower’s
consent (not to be unreasonably withheld) but without the consent of any other
Lenders, and furnished to the other parties hereto.


(c)           Notwithstanding the foregoing, no Incremental Term Loan may be
made and no Incremental Revolving Commitment shall become effective under this
Section 2.20 unless (i) on the date on which such Loan is made or of such
effectiveness, the conditions set forth in Section 4.02 shall be satisfied (it
being understood that all references to "the occasion of any Borrowing" in
Section 4.02 shall be deemed to refer to the Increased Amount Date), and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower, (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and consistent with those delivered on the
Effective Date under Section 4.01.

 
CREDIT AGREEMENT, Page 45

--------------------------------------------------------------------------------

 

(d)           Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans and/or Incremental Revolving Loans, when originally
made, are included in each borrowing of outstanding Term Loans or Revolving
Loans on a pro rata basis, and the Borrower agrees that Section 2.16 shall apply
to any conversion of Eurodollar Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.  For the avoidance of doubt, it is
understood that the Revolving Commitment shall be increased in an amount equal
to the aggregate Incremental Revolving Commitments.


Section 2.21.           Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)           Suspension of Commitment Fees.  Commitment fees shall cease to
accrue on the unfunded portion of the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.12(a);


(b)           Suspension of Voting.  The Revolving Commitment, Revolving
Exposure of, and the outstanding Term Loans held by, such Defaulting Lender
shall not be included in determining whether all Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.02); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;


(c)           Participation Exposure.  If any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:


(i)           Reallocation.  All or any part of such Swingline Exposure and LC
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages but only to the extent (x) the sum
of all non-Defaulting Lenders' Revolving Exposures plus such Defaulting Lender's
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders' Revolving Commitments and (y) no Event of Default then
exists;


(ii)           Payment and Cash Collateralization.  If the reallocation
described in clause (i) above cannot, or can only partially, be effected, the
Borrower shall within two Business Days following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender's LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.05(j) for so long as such LC Exposure is
outstanding or cannot be reallocated pursuant to clause (i) (it being understood
that such amount (to the extent not applied as aforesaid) shall be returned in
accordance with the procedures set forth in Section 2.05(j));


(iii)           Suspension of Letter of Credit Fee.  If the Borrower cash
collateralizes any portion of such Defaulting Lender's LC Exposure pursuant to
this Section 2.21(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender's LC Exposure during the period such Defaulting Lender's LC Exposure is
cash collateralized;

 
CREDIT AGREEMENT, Page 46

--------------------------------------------------------------------------------

 

(iv)           Reallocation of Fees.  If the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to this Section 2.21(c), then the fees payable
to the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted
in accordance with such non-Defaulting Lenders' Applicable Percentages; and


(v)           Issuing Bank Entitled to Fees.  If any Defaulting Lender's LC
Exposure is neither cash collateralized nor reallocated pursuant to Section
2.21(c), then, without prejudice to any rights or remedies of the Issuing Bank
or any Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender's LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;


(d)           Suspension of Swingline Loans and Letters of Credit.  So long as
any Lender is a Defaulting Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless (i) it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders (ii) cash collateral will be provided by the Borrower in
accordance with Section 2.21(c), and/or (iii) participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and


(e)           Setoff Against Defaulting Lender.  Any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any mandatory or voluntary prepayment and any amount
that would otherwise be payable to such Defaulting Lender pursuant to Section
2.18(c) but excluding Section 2.19(b)) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder, (iii)
third, to the funding of any Loan or the funding or cash collateralization of
any participating interest in any Swingline Loan or Letter of Credit in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, (iv)
fourth, if so determined by the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement and (vi) sixth, after termination of the Commitments to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.


In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender who is a Revolving
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender's Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage.

 
CREDIT AGREEMENT, Page 47

--------------------------------------------------------------------------------

 

Notwithstanding the above, the Borrower's right to replace a Defaulting Lender
pursuant to this Agreement shall be in addition to, and not in lieu of, all
other rights and remedies available to the Borrower against such Defaulting
Lender under this Agreement, at law, in equity or by statute.


ARTICLE III.


Representations and Warranties


The Borrower represents and warrants (it being understood that the
representations and warranties made in the Loan Documents on the Effective Date
shall be limited to the Specified Representations and shall otherwise be
construed as though the Transactions have been consummated) to the Lenders that:


Section 3.01.           Organization; Powers.  Each of the Borrower and its
Restricted Subsidiaries (a) is validly existing under the laws of the
jurisdiction of its organization or formation, except, in the case of a
Restricted Subsidiary, where the failure to be so could not reasonably be
expected to result in a Material Adverse Effect (b) has all requisite power and
authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (where relevant) in, its jurisdiction of organization or
formation and every other jurisdiction where such qualification is required.


Section 3.02.           Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party's power and have been
duly authorized by all necessary action.  This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the Borrower or
such other Loan Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


Section 3.03.           Governmental Approvals; No Conflicts.   The execution,
delivery and performance of the Loan Documents: (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) for immaterial consents, approvals, registrations,
filing or other actions, (b) will not violate (i) any applicable law or
regulation or (ii) in any material respect, the charter, by-laws or other
organizational documents of the Borrower or any of its Restricted Subsidiaries
or any order of any Governmental Authority, (c) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
the Borrower or any of its Restricted Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created under and Liens permitted by the Loan
Documents, except to the extent such violation or default referred to in clause
(b)(i) or (c) above could not reasonably be expected to result in a Material
Adverse Effect.


Section 3.04.           Financial Condition; No Material Adverse Change.


(a)           Financial Statements.  The Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal quarter ended
October 2, 2010 and the fiscal year ended January 2, 2010.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

 
CREDIT AGREEMENT, Page 48

--------------------------------------------------------------------------------

 

(b)           Pro Forma Financial Statements.  The Borrower has heretofore
furnished to the Lenders its pro forma consolidated balance sheet and related
pro forma consolidated statement of income of the Borrower and its Subsidiaries
as of and for the nine-month period ending on October 2, 2010, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such statement of income).  Such pro forma consolidated financial
statements (i) have been prepared in good faith based on assumptions believed by
the Borrower to be reasonable in light of the facts and circumstances known to
the Borrower at the time of preparation thereof), (ii) are based on the best
information available to the Borrower at such time after due inquiry, and
(iii) accurately reflect all adjustments necessary to give effect to the
Transactions.


(c)           No Material Adverse Change.  Since October 2, 2010, there has been
no material adverse change in the business, assets, property, financial
conditions or results of operation, of the Borrower and its Restricted
Subsidiaries, taken as a whole (it being understood that the consummation of the
Transactions could not reasonably be expected to have such a material adverse
change).


Section 3.05.           Properties.


(a)           Title; Mortgaged Property.  Each of the Borrower and its
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business (including its Mortgaged
Properties), except for defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes or where the failure to have such title or interest
could not reasonably be expected to result in a Material Adverse Effect, and
none of the assets of the Borrower or any Restricted Subsidiary is subject to
any Lien except Liens permitted by Section 6.02.


(b)           Intellectual Property.  Except as could not reasonably be expected
to result in a Material Adverse Effect, (i) each of the Borrower and its
Restricted Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
service names, domain names, copyrights, patents and other intellectual property
necessary for its business and (ii) to the knowledge of the Borrower, the use of
any such intellectual property by the Borrower and its Restricted Subsidiaries
does not infringe upon the rights of any other Person and the intellectual
property owned by any Loan Party is not being infringed by any other Person.


Section 3.06.           Litigation and Environmental Matters.


(a)           Litigation.  There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that as of the Effective Date, involve any of the Loan Documents
or the Transactions.


(b)           Environmental Matters.  Except as could not reasonably be expected
to, either individually or in the aggregate, result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any pending or threatened claim with
respect to any Environmental Liability or has knowledge of any event or
circumstance that could reasonably be expected to give rise to such a claim,
(iv) knows of any basis for, or that could reasonably be expected to give rise
to, any Environmental Liability, or (v) has assumed or retained by contract or
operation of law any obligations under Environmental Law or relating to
Hazardous Materials.

 
CREDIT AGREEMENT, Page 49

--------------------------------------------------------------------------------

 

(c)           Environmental Reports. As of the Effective Date, the Borrower has
made available to the Administrative Agent copies of all non-privileged
environmental reports, assessments or similar documents addressing any issue of
material compliance with Environmental Laws or relating to Hazardous Materials
within the possession or control of the Borrower or any Restricted Subsidiary.


Section 3.07.           Compliance with Laws and Agreements.  Each of the
Borrower and each Restricted Subsidiary is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


Section 3.08.           Investment Company Act Status.  Neither the Borrower nor
any of its Restricted Subsidiaries is an "investment company" as defined in, or
subject to regulation under, the Investment Company Act of 1940.


Section 3.09.           Taxes.  Each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes not overdue by more than 30 days or,
if more than 30 days overdue, that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.


Section 3.10.           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected
to, individually or in the aggregate, result in a Material Adverse
Effect.  Except as could not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect, the fair market value of the
assets of each Pension Plan was not materially less than the present value of
the accumulated benefit obligation under such Pension Plan (based on the
assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) as of the close of the most recent Plan year,
as reported in the most recent financial statements reflecting such amounts.  If
all of the Pension Plans were terminated (disregarding any Pension Plans with
surpluses), the unfunded liabilities with respect to the Pension Plans,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


Section 3.11.           Disclosure.  Neither the Information Memorandum nor any
of the other written reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent (other than information of a general economic or industry specific nature,
projected financial information or other forward looking information) in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished prior to the date on which this representation is made
or deemed made), when taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that projections may vary from actual results and that such
variances may be material).

 
CREDIT AGREEMENT, Page 50

--------------------------------------------------------------------------------

 

Section 3.12.           Subsidiaries.  As of the Effective Date, Borrower has no
Subsidiaries other than those listed on Schedule 3.12 hereto.  As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Subsidiary, the percentage of Borrower's ownership of
the outstanding Equity Interests of each Subsidiary directly owned by Borrower,
the percentage of each Subsidiary's ownership of the outstanding Equity
Interests of each other Subsidiary and the authorized, issued and outstanding
Equity Interests of Borrower and each Subsidiary.  All of the outstanding
capital stock of Borrower and each Restricted Subsidiary has been, to the extent
applicable, validly issued, is fully paid, and is nonassessable.  There are no
outstanding subscriptions, options, warrants, calls, or rights (including
preemptive rights) to acquire, and no outstanding securities or instruments
convertible into any Equity Interests of any Restricted Subsidiary except, after
the Effective Date, such Equity Interests of Restricted Subsidiaries permitted
to be issued hereunder (or not prohibited by the Loan Documents).


Section 3.13.           Labor Matters.  As of the Effective Date, except as
disclosed on Schedule 3.13, (a) there are no strikes, lockouts or slowdowns
against the Borrower or any Restricted Subsidiary pending or, to the knowledge
of the Borrower, threatened in writing, that would have a material impact on the
operations of the Borrower and the Restricted Subsidiaries and (b) the hours
worked by and payments made to employees of the Borrower and the Restricted
Subsidiaries have not been in material violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters.


Section 3.14.           Solvency.  As of the Effective Date, immediately after
the consummation of the Transactions to occur on the Effective Date (a) the sum
of the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, on a consolidated basis, does not exceed the present fair saleable
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, (b) the capital of the Borrower and its Subsidiaries on a consolidated
basis, is not unreasonably small in relation to the business of the Borrower and
its Subsidiaries, on a consolidated basis, contemplated as of the date hereof
and (c) the Borrower and its Subsidiaries, on a consolidated basis, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business.  For the purposes hereof, (x)
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No. 5)
and (y) the term "present fair saleable value" means the amount that may be
realized if the applicable company's aggregate assets are sold with reasonable
promptness in an arm's length transaction under present conditions for the sale
of a comparable business enterprises.


Section 3.15.           Margin Securities.  Neither the Borrower nor any
Restricted Subsidiary, is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of
Regulation X or that would entail a violation of Regulation U of the Board of
Governors of the Federal Reserve System (and if required by such regulations or
requested by a Lender, the Borrower or such Restricted Subsidiary, as
applicable, will provide any applicable Lender with a signed Form G-3 or U-1 or
any successor form, as applicable, containing the information required to be
provided on such form by such entity).

 
CREDIT AGREEMENT, Page 51

--------------------------------------------------------------------------------

 

Section 3.16.           Security Documents.  The Security Documents are
effective to create in favor of the Administrative Agent for its benefit and the
ratable benefit of the Lenders a legal, valid, and enforceable perfected Lien
(subject to Liens permitted by Section 6.02) on the Collateral as security for
the Obligations (it being understood that subsequent filings and recordings may
be necessary to perfect Liens on the Collateral pursuant to Section 5.10).


Section 3.17.           Use of Proceeds.  The proceeds of the Credit Facilities
shall be used (a) to finance in part the Transactions, (b) to refinance certain
existing indebtedness of the Borrower and its Subsidiaries, (c) to pay fees and
expenses related to the Transactions and related transactions (including any
funding of original issue discount and upfront fees) and (d) for general
corporate purposes (including, in the case of the Revolving Facility, the
working capital needs) of the Borrower and its Subsidiaries.  Letters of Credit
will be issued to support transactions entered into by the Borrower or a
Restricted Subsidiary in the ordinary course of business and, to the extent
permitted or not prohibited hereby, to support transactions entered into by an
Unrestricted Subsidiary in the ordinary course of business.


Section 3.18.           Regulation H.  No Mortgage encumbers improvements to
real property that are located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, except to the extent a policy of flood insurance
has been obtained therefrom in an amount reasonably satisfactory to the
Administrative Agent but not greater than the value of the improvements so
insured.


Section 3.19.           Patriot Act. Each of the Borrower and its Subsidiaries
is in compliance in all material respects with the Patriot Act, and the Borrower
has provided to the Administrative Agent (within a reasonable time of the
applicable request) all information related to the Borrower and its Subsidiaries
(including but not limited to names, addresses and tax identification numbers)
reasonably requested by the Administrative Agent and required by the Patriot Act
to be obtained by the Administrative Agent or any Lender. 


ARTICLE IV.


Conditions


Section 4.01.           Effective Date.  The obligations of the Lenders to make
Loans and any agreement of the Issuing Bank to issue any Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):


(a)           Execution and Delivery of This Agreement.  The Administrative
Agent (or its counsel) shall have received from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
telecopy or email transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.


(b)           Legal Opinions.  The Administrative Agent shall have received a
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of counsel (including, without limitation, local counsel)
for the Loan Parties covering such matters relating to the Loan Parties, the
Loan Documents or the Transactions as are customary for financings of this
type.  The Borrower hereby requests such counsel to deliver such opinions.

 
CREDIT AGREEMENT, Page 52

--------------------------------------------------------------------------------

 

(c)           Corporate Authorization Documents; Solvency Certificate.  The
Administrative Agent shall have received (a) such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions as are customary for financings of this
type, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel and (b) a Solvency Certificate executed by a Financial
Officer of the Borrower substantially in the form of Exhibit F hereto.


(d)           Closing Certificate.  The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by a Responsible Officer of
the Borrower, confirming compliance with the conditions set forth in
Sections 4.01(h), (i), (l) and (n) (which certificate shall include the making
of the representations and warranties referred to in Section 4.01(l)).


(e)           Fees.  To the extent invoiced at least 1 Business Day prior to the
Effective Date, the Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.


(f)           Personal Property Security Documents.  The Administrative Agent
shall have received counterparts of the Security Agreement and Guaranty
Agreement signed on behalf of each applicable Loan Party, together with the
following:


(i)           stock certificates representing all the outstanding shares of
capital stock of each Restricted Subsidiary owned by or on behalf of any Loan
Party as of the Effective Date (except that stock certificates representing
shares of stock of a Foreign Subsidiary (or any Domestic Subsidiary to the
extent substantially all of its assets consist of the equity of one or more
direct or indirect non-Domestic Subsidiaries) may be limited to 65% of the
outstanding shares of stock of such Subsidiary), and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates;


(ii)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents;


(iii)           the results of the search of the Uniform Commercial Code (or
equivalent) filings, tax Liens and judgment Liens made with respect to the Loan
Parties and any predecessor company identified pursuant to the Security
Agreement in each jurisdiction (A) in which a Loan Party is organized, and (B)
in which any Mortgaged Property is located; and copies of the financing
statements (or other documents) disclosed by such search; and


(iv)           subject to the terms of the Security Agreement, (A) such other
executed documentation as the Administrative Agent may deem reasonably necessary
to perfect and protect its Liens, including, without limitation, intellectual
property security agreements for all intellectual property pledged as
Collateral, and (B) all other Collateral the possession of which is necessary to
perfect the Lien therein.


(g)           Real Property Security Documents.  Except as provided in Section
5.10(d), the Administrative Agent shall have received counterparts of a Mortgage
with respect to each Mortgaged Property signed on behalf of the record owner of
such Mortgaged Property, together with:


(i)           signed, binding lender’s pro forma title insurance policies issued
by a nationally recognized title insurance company (the "Mortgage Policies") in
form and substance and in amounts (not to exceed 100% of the value thereof)
reasonably satisfactory to the Administrative Agent assuring the Administrative
Agent that such Mortgage is a valid and enforceable first priority mortgage on
the respective Mortgaged Property, free and clear of all defects and
encumbrances except as permitted by Section 6.02 or as are otherwise reasonably
satisfactory to the Administrative Agent.  Such Mortgage Policies shall include
an endorsement insuring against the effect of any matter that the Administrative
Agent may reasonably request, and shall provide for affirmative insurance and
such reinsurance as the Administrative Agent may reasonably request; provided
that no such endorsements or affirmative coverage shall be required if the cost
thereof would be excessive to the benefit of Lenders afforded thereby
(including, without limitation, zoning endorsements);

 
CREDIT AGREEMENT, Page 53

--------------------------------------------------------------------------------

 

(ii)           a survey of each Mortgaged Property (which may be an existing
survey), certified by a licensed surveyor meeting ALTA requirements in a form
sufficient to allow the issuer of the applicable title insurance policy to issue
the applicable Mortgage Policy with no general survey exception and containing a
survey endorsement, an access endorsement, a comprehensive endorsement and if
applicable, a contiguity endorsement;


(iii)           such fixture filings as the Administrative Agent may request
related to the Mortgages; and


(iv)           with respect to each Mortgaged Property required to be insured
pursuant to the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Act of 1968, and the regulations promulgated thereunder, because
improvements on such Mortgaged Property are located in an area which has been
identified by the Secretary of Housing and Urban Development as a "special flood
hazard area," (i) a policy of flood insurance that (A) covers such improvements
and (B) is written in an amount reasonably satisfactory to the Administrative
Agent (not to exceed 100% of the value of such improvements) and (ii) a
confirmation that the applicable Loan Party has received the notice requested
pursuant to Section 208.25(i) of Regulation H of the Board.


(h)           Existing Indebtedness.  After giving effect to the Transactions,
neither the Borrower nor any of its Subsidiaries shall have any material
Indebtedness for borrowed money other than (i) Indebtedness outstanding under
this Agreement, (ii) the Senior Unsecured Debt, (iii) indebtedness permitted to
be incurred by Griffin and its subsidiaries under the Merger Agreement prior to
the Effective Date, (iv) ordinary course (i) capital leases, (ii) purchase money
indebtedness, (iii) equipment financings and (iv) short-term working capital
facilities in an aggregate amount not to exceed the amount of such indebtedness
permitted by the Borrower’s existing credit agreement dated April 7, 2006 (as
such agreement has been amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof), (v) Indebtedness arising in
connection with the Renewable Diesel Joint Venture; provided, that the aggregate
amount of indebtedness in respect of the Renewable Diesel Joint Venture shall
not exceed the amount permitted therefor under Section 6.01 and (vi) other
Indebtedness in an amount not to exceed $20,000,000.


(i)           Consummation of Bluegrass Acquisition.  The Bluegrass Acquisition
shall be consummated pursuant to the Merger Agreement, substantially
concurrently with the initial funding of the Loans, and no provision thereof
shall have been amended or waived, and no consent shall have been given
thereunder, in each case in any manner materially adverse to the interests of
the Commitment Parties or the Lenders without the prior written consent of each
Commitment Party holding at least 30% (as of November 9, 2010) of either the
commitments under the senior secured facilities or the bridge
facility  described in that certain Commitment Letter dated November 9, 2010.


(j)           Effective Date. The Effective Date shall have occurred on or
before June 30, 2011.

 
CREDIT AGREEMENT, Page 54

--------------------------------------------------------------------------------

 

(k)           Financial Statements.  The Administrative Agent shall have
received (i) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Griffin and its subsidiaries, for
any nine-month period ended after December 31, 2009 that ended at least 45 days
before the Effective Date and (ii) a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Borrower and its
Subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 45 days prior
to the Effective Date, prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).


(l)           Accuracy of Merger Agreement Representations and Specified
Representations.  The representations made by Griffin in the Merger Agreement as
are material to the interests of the Lenders, but only to the extent that the
accuracy of any such representation is a condition to the Borrower’s obligations
to close under the Merger Agreement or the Borrower has the right to terminate
its obligations under the Merger Agreement as a result of a breach of such
representations in the Merger Agreement (the "Merger Agreement Representations")
and the representations and warranties set forth in Sections 3.01(a) and (b),
3.02, 3.03(b)(ii), 3.08, 3.14, 3.15, 3.16, 3.17 and 3.19 of this Agreement
(collectively, the "Specified Representations"), shall be true and correct on
and as of the Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date (it being understood and
agreed that, to the extent any of the Specified Representations are qualified or
subject to "Material Adverse Effect" (or an equivalent term), for purposes of
the making of such Specified Representations as of the Effective Date (or a date
prior thereto), the definition of "Material Adverse Effect" (or such equivalent
terms) shall be "Closing Date Material Adverse Effect").


(m)           Patriot Act.  The Administrative Agent shall have received, at
least 5 days prior to the Effective Date, all documentation and other
information required by regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including the PATRIOT
Act that has been reasonably requested by the Commitment Parties at least 10
days prior to the Effective Date.


(n)           No Change.  Since September 30, 2010, there has not been a Closing
Date Material Adverse Effect.


(o)           Credit Ratings. The Borrower and the Credit Facilities shall have
received a rating from Moody’s and S&P no later than November 29, 2010.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and any agreement of the Issuing Bank to issue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.02) on or prior to June 30, 2011 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).


Section 4.02.           Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and any agreement of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, other than any
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit
on the Effective Date, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 
CREDIT AGREEMENT, Page 55

--------------------------------------------------------------------------------

 

(a)           Representations and Warranties.  At the time of and immediately
after giving effect to such Borrowing or issuance, amendment, renewal or
extension of such Letter of Credit, in each case, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date.


(b)           No Default.  At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.


ARTICLE V.


Affirmative Covenants


Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:


Section 5.01.           Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent:


(a)           Annual Audit.  Within 90 days after the end of each fiscal year of
the Borrower, its audited consolidated and unaudited consolidating balance sheet
and related statements of operations, stockholders' equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP;


(b)           Quarterly Unaudited Financial Statements.  Within 55 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its unaudited consolidated and consolidating balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;


(c)           Compliance Certificate.  Concurrently with any delivery of
financial statements under clause (a) or (b) above, a certificate in
substantially the form of Exhibit D hereto of a Financial Officer of the
Borrower (i) certifying as to whether a Default, which has not previously been
disclosed or which has not been cured, has occurred and, if such a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Article VII and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
Borrower's audited financial statements referred to in Section 3.04 which has
not already been disclosed and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

 
CREDIT AGREEMENT, Page 56

--------------------------------------------------------------------------------

 

(d)           Final Accountant's Letter.  Concurrently with any delivery of
financial statements under clause (a) above, the final accountant’s letter
provided to the officers of the Borrower in connection with the audit of such
financial statements;


(e)           Budget.  Within 60 days after the end of the fiscal year ended
December 31, 2010 and 45 days after the end of each fiscal year thereafter of
the Borrower, a detailed consolidated budget for the then current fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year and
setting forth the material assumptions used for purposes of preparing such
budget);


(f)           Public Reports.  Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Restricted Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
as the case may be;


(g)           Additional Information.            Promptly following any request
therefor, such material non-privileged information regarding the Loan Parties'
compliance with Environmental Laws and the environmental condition of the
Mortgaged Properties and such other material non-privileged information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request;


(h)           ERISA Notices.  Promptly upon reasonable request of the
Administrative Agent, the Loan Parties and/or their ERISA Affiliates shall
promptly make a request for any documents described in Section 101(k) and 101(l)
of ERISA that any Loan Party or any ERISA Affiliate may request of any
Multiemployer Plans or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and


(i)           Demand Letter.            Promptly after the receipt thereof, a
demand letter from the PBGC notifying the Borrower, its Subsidiaries, or any
ERISA Affiliates of its decision finding liability  that could reasonably be
expected to result in a Material Adverse Effect, a copy of such letter, together
with a certificate of the president or a Financial Officer of the Borrower
setting forth the action which the Borrower, its Subsidiaries or their
respective ERISA Affiliates proposes to take with respect thereto.


The information required to be delivered by clauses (a), (b) and (f) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Borrower posts such information on its website on the Internet at
www.darlingii.com or when such information is posted on the SEC’s website on the
Internet at www.sec.gov (including within any Form 10-K or Form 10-Q); provided
that the Borrower shall give notice of any such posting to the Administrative
Agent (who shall then give notice of any such posting to the Lenders);
providedfurther, that the Borrower shall deliver paper copies of any such
information to the Administrative Agent if the Administrative Agent or any
Lender requests the Borrower to deliver such paper copies.


Section 5.02.           Notices of Material Events.  The Borrower will furnish
to the Administrative Agent prompt written notice of the following:


(a)           Default.  The occurrence of any Default;

 
CREDIT AGREEMENT, Page 57

--------------------------------------------------------------------------------

 

(b)           Notice of Proceedings.  The filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any Restricted Subsidiary that could reasonably be
expected to result in a Material Adverse Effect;


(c)           ERISA Event.  The occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;


(d)           Material Adverse Effect.  Any other development that results in,
or could reasonably be expected to result in, a Material Adverse Effect; and


(e)           Casualty and Condemnation.  Any casualty or other insured damage
to any material portion of any Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding.


Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


Section 5.03.           Existence; Conduct of Business.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence except, solely in the case of a Restricted Subsidiary, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any transactions
permitted under Section 6.03 or Section 6.05.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect all of its
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names unless the failure to preserve, renew and keep in
full force and effect such rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks or trade names could reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any transactions permitted under Section 6.03 or Section 6.05.


Section 5.04.           Payment of Obligations.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, pay its Indebtedness (not
including for purposes of this Section 5.04, Indebtedness consisting of trade
payables) and other obligations, including Tax liabilities, before the same
shall become more than 30 days overdue, or if more than 30 days overdue, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (iii) such contest effectively suspends collection of the contested
obligation and the foreclosure of any Lien securing such obligation or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.  For the avoidance of doubt, clause (f) of
Section 8.01 shall be given effect independent of the terms of this Section 5.04
such that an Event of Default may occur under clause (f) of Section 8.01 as
described therein, even if the circumstances creating such Event of Default
would not result in a violation of this Section 5.04 but unless there is a
violation of such clause (f) of Section 8.01, no Default or Event of Default
relating to Indebtedness may occur under the preceding sentence of this Section
5.04.


Section 5.05.           Maintenance of Properties.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep and maintain all property in
good working order and condition, ordinary wear and tear and casualty and
condemnation excepted and except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect or as otherwise
expressly permitted by this Agreement.

 
CREDIT AGREEMENT, Page 58

--------------------------------------------------------------------------------

 

Section 5.06.           Insurance.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies insurance in such amounts (with no greater risk retention)
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.  The Borrower will furnish to the Lenders, upon reasonable
request of the Administrative Agent (but not more frequently than once per
fiscal year), information in reasonable detail as to the insurance so
maintained.  Each general liability insurance policy shall name the
Administrative Agent as additional insured.  Each insurance policy covering
Collateral shall name the Administrative Agent as loss payee and shall provide
that such policy will not be canceled or materially changed without 30 days (or
10 days in the event of a payment default) prior written notice to the
Administrative Agent.


Section 5.07.           Books and Records; Inspection and Audit Rights.


(a)           The Borrower will, and will cause each of its Restricted
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities in order to permit the preparation of its financial
statements in accordance with GAAP.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender (at each Lender’s own expense), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times
during normal business hours and as often as reasonably requested; provided that
(a) the Borrower shall reimburse the Administrative Agent not more than once
each fiscal year for visits, inspections, examinations and discussions conducted
under this Section 5.07 if no Event of Default exists at the time thereof (and
the Borrower shall reimburse the Administrative Agent for all such visits,
inspections, examinations and discussions conducted when an Event of Default
exists) and (b) the Borrower shall have the opportunity to be present at any
meeting with its independent accountants.


(b)           If an Event of Default has occurred or is reasonably anticipated,
the Administrative Agent may (but shall not be obligated to), at the expense of
the Borrower, conduct such investigations as it deems appropriate  to determine
the nature and extent of any noncompliance with applicable Environmental Laws,
the nature and extent of the presence of any Hazardous Materials, and the nature
and extent of any other environmental conditions that may exist at or affect any
of the Mortgaged Properties, and the Loan Parties shall cooperate with the
Administrative Agent in conducting such investigations.  Such investigations
shall be reasonable in scope and may include, without limitation, a detailed
visual inspection of the Mortgaged Properties as well as the taking of soil
samples, surface water samples, and ground water samples and such other
investigations or analyses as the Administrative Agent deems reasonable.  The
Administrative Agent and its officers, employees, agents and contractors shall
have and are hereby granted the right to enter upon the Mortgaged Properties for
the foregoing purposes, subject to reasonable advance notice and to reasonable
efforts to minimize business interruptions and provided that all such
investigations are conducted in compliance with all applicable laws and by
consultants possessing appropriate levels of insurance.


Section 5.08.           Compliance with Laws and Contractual Obligations.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority and
all Contractual Obligations applicable to it or its property except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 
CREDIT AGREEMENT, Page 59

--------------------------------------------------------------------------------

 

Section 5.09.           Environmental Laws. The Borrower will, and will cause
each Restricted Subsidiary to:


(a)           Comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except in each case,
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


Section 5.10.           Collateral Matters; Guaranty Agreement.


(a)           Further Assurances.  Subject to the terms of the Security
Documents, the Borrower will, and will cause each Subsidiary Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.


(b)           Additional Restricted Subsidiaries.  In furtherance of the
foregoing, if any additional Subsidiary is formed or acquired after the
Effective Date or any Unrestricted Subsidiary is designated as a Restricted
Subsidiary after the Effective Date, the Borrower will notify the Administrative
Agent and the Lenders thereof and (a) if such Subsidiary is a Domestic
Subsidiary that is not an Excluded Subsidiary, the Borrower will cause such
Restricted Subsidiary to become a party to the Guaranty Agreement and Security
Agreement promptly after such Restricted Subsidiary is formed, acquired or
designated and promptly take such actions to create and perfect Liens on such
Restricted Subsidiary’s assets to secure the Obligations as the Administrative
Agent shall reasonably request and (b) if any Equity Interest in any Restricted
Subsidiary is acquired after the Effective Date by or on behalf of any Loan
Party or any Unrestricted Subsidiary is designated as a Restricted Subsidiary
after the Effective Date, the Borrower will cause the Equity Interests of each
such Restricted Subsidiary to be pledged pursuant to the Security Agreement
promptly after such Restricted Subsidiary is formed, acquired or designated
(except that, if such Restricted Subsidiary is (i) a Domestic Subsidiary and
substantially all of its assets consist of the equity of one or more direct or
indirect non-Domestic Subsidiaries or (ii) a Foreign Subsidiary, the Equity
Interest in such Restricted Subsidiary to be pledged pursuant to the Security
Agreement shall be limited to 65% of the outstanding Equity Interests of such
Restricted Subsidiary).


(c)           Creation, Perfection and Protection of Liens on Material Fee Owned
Property.  In the event that the Borrower or any other Loan Party acquires any
Material Fee Owned Property after the Effective Date (whether directly or
through an acquisition permitted hereby), the Borrower agrees it shall or shall
cause the applicable Loan Party to promptly deliver to the Administrative Agent
after such Material Fee Owned Property is acquired, counterparts of a Mortgage
with respect to such Material Fee Owned Property signed on behalf of the record
owner of such Material Fee Owned Property, together with each of the following,
in each case, to the extent reasonably required by the Administrative Agent:

 
CREDIT AGREEMENT, Page 60

--------------------------------------------------------------------------------

 

(i)           Mortgage Policies in form and substance and in amounts (not to
exceed 100% of the purchase price) reasonably satisfactory to the Administrative
Agent assuring the Administrative Agent that such Mortgage is a valid and
enforceable first priority mortgage on such Material Fee Owned Property, free
and clear of all defects and encumbrances except as permitted by Section 6.02 or
as are otherwise reasonably satisfactory to the Administrative Agent.  Such
Mortgage Policies shall include an endorsement insuring against the effect of
any matter that the Administrative Agent may reasonably request, and shall
provide for affirmative insurance and such reinsurance as the Administrative
Agent may reasonably request; provided that no such endorsements or affirmative
coverage shall be required if the cost thereof would be excessive to the benefit
of Lenders afforded thereby (including, without limitation, zoning
endorsements);


(ii)           a survey of such Material Fee Owned Property (which may be an
existing survey), certified by a licensed surveyor meeting ALTA requirements in
a form sufficient to allow the issuer of the applicable title insurance policy
to issue the applicable Mortgage Policy with no general survey exception and
containing a survey endorsement, an access endorsement (if available), a
comprehensive endorsement and if applicable, a contiguity endorsement (if
available);


(iii)           with respect to such Material Fee Owned Property required to be
insured pursuant to the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Act of 1968, and the regulations promulgated thereunder, because
improvements on such Mortgaged Property are located in an area which has been
identified by the Secretary of Housing and Urban Development as a "special flood
hazard area," (i) a policy of flood insurance that (A) covers such improvements
and (B) is written in an amount reasonably satisfactory to the Administrative
Agent (not to exceed 100% of the value of such improvements) and (ii) a
confirmation that the applicable Loan Party has received the notice requested
pursuant to Section 208.25(i) of Regulation H of the Board;


(iv)           such fixture filings as the Administrative Agent may request
related to the Mortgages; and


(v)           if reasonably requested by the Administrative Agent, an opinion of
local counsel in the state where such Material Fee Owned Property is located and
in the State where the grantor of the applicable Mortgage in organized, each in
form and substance reasonably satisfactory to the Administrative Agent.


(d)           Post Closing Delivery of Certain Collateral.  (i) To the extent
not delivered on or prior to the Effective Date, the Administrative Agent shall,
on or before the date 90 days after the Effective Date (or such later date as
the Administrative Agent shall agree in its sole discretion), received
counterparts of a Mortgage with respect to each parcel of Mortgaged Property
owned as of the Effective Date but not covered by a Mortgage as of the Effective
Date, signed on behalf of the record owner of such Mortgaged Property, together
with the documentation required by Section 4.01(g)(i) through (iv) and a
customary opinion of local counsel in the state where such Mortgaged Property is
located and in the State where the grantor of the applicable Mortgage is
organized.


(ii)  On or before the date 60 days after the Effective Date (or such later date
as the Administrative Agent shall agree in its sole discretion), the Borrower
(or its applicable Subsidiary) shall have delivered to the Administrative Agent
(A) a mortgage (or similar agreement) granting a security interest in favor of
the Administrative Agent for the benefit of the Secured Parties in each of (1)
the Cessna Citation CJ3 bearing manufacturer's serial number 302 and U.S.
Registration No. N18GA and each of its Williams International engines, model
number FJ44-3A, bearing manufacturer's serial numbers 141629 and 141628 and (2)
the Cessna Citation CJ3 bearing manufacturer's serial number 293 and U.S.
Registration No. N18GA and each of its Williams International engines, model
number FJ44-3A, bearing manufacturer's serial numbers 141609 and 141608
(collectively, the "Aircraft"), (B) evidence of the filing of such security
interest in the Aircraft in favor of the Administrative Agent for the benefit of
the Secured Parties in each case with the Federal Aviation Administration and
the registration of the corresponding International Interests with the
International Registry and (C) a customary opinion of counsel with respect to
the matters described in clauses (A) and (B) above reasonably acceptable to the
Administrative Agent.

 
CREDIT AGREEMENT, Page 61

--------------------------------------------------------------------------------

 

(iii)   To the extent any Loan Party obtains clear title (including that such
title is insurable without exceptions for the rights of others) to that certain
real property, fixtures and equipment located at 4221 Alexandria Pike, Cold
Spring, Campbell County, Kentucky, the Borrower shall provide counterparts of a
Mortgage with respect to such property signed on behalf of the record owner of
such property, together with the documentation required by Section 4.01(g)(i)
through (iv) and a customary opinion of Kentucky local counsel and (if
different) counsel in the State where the grantor of such Mortgage is organized.


(e)           Excessive Cost.  Notwithstanding the provisions of clauses (a)
through (d) of this Section 5.10 or the terms of the Security Agreement, (i) the
Administrative Agent shall not take a Lien (or perfect a Lien) in an asset of a
Loan Party if (A) the Administrative Agent and the Borrower reasonably determine
that the burden or cost of granting or perfecting a Lien on such asset
(including any mortgage, stamp, intangibles or other tax) is excessive in
relation to the benefit to the Lenders afforded by such Lien on such asset, (B)
the granting of a security interest in such asset would be prohibited, in the
case of a contract, by enforceable anti-assignment provisions in such contract
or by applicable law or with respect to any other assets to the extent such a
pledge would violate the terms of any contract governing the purchase, financing
or ownership of such assets or would trigger termination pursuant to any "change
of control" or similar provision under such contract (in each case, after giving
effect to the relevant provisions of the Uniform Commercial Code in effect in
the applicable jurisdiction and other relevant legislation) or (C) a foreign
security or pledge agreement would be required (except in the instance of a
material Investment where the laws of the United States of America or any state
thereof would not recognize a perfected lien on such asset under the laws of the
United States of America or such state) and (ii) Liens on the following assets
shall not be required to be perfected: (A) cash and cash equivalents, deposit
and securities accounts (including securities entitlements and related assets),
in each case to the extent a security interest therein cannot be perfected by
the filing of a financing statement under the Uniform Commercial Code; (B) other
assets requiring perfection through control agreements; and (C) commercial tort
claims less than $5,000,000.


(f)           Designation of Immaterial Subsidiaries as Subsidiary Loan
Parties.  The Borrower shall cause one or more of its Immaterial Subsidiaries to
become a Subsidiary Loan Party (including causing any such Immaterial Subsidiary
to execute any applicable supplement or joinder to any applicable Security
Document and to grant a security interest in any of its Collateral required to
be so granted thereunder) to the extent necessary to reduce the EBITDA of the
Immaterial Subsidiaries, individually or collectively, for the 4 fiscal quarter
period ended most recently prior to such date to be not greater than 5% of the
EBITDA of the Borrower and its Subsidiaries taken as a whole. Upon becoming a
Subsidiary Loan Party, an Immaterial Subsidiary shall cease to be designated an
Immaterial Subsidiary.


(g)           Timing of Actions and Deliverables. Notwithstanding anything to
the contrary herein, all actions and deliverables required under this Section
5.10 (other than Section 5.01(d)) shall be deemed taken or delivered promptly if
such actions or deliverables are taken or delivered upon the later of (i) the
next delivery date of the financials contemplated by Section 5.01(a) and 5.01(b)
and (ii) the date expressly requested by the Administrative Agent acting in its
reasonable discretion.

 
CREDIT AGREEMENT, Page 62

--------------------------------------------------------------------------------

 

Section 5.11.           Maintenance of Ratings.  The Borrower will use
commercially reasonable efforts to cause to be maintained at all times (a)(i) a
Corporate Family Rating, in the case of Moody’s or (ii) an Issuer Credit Rating,
in the case of S&P, for the Borrower and (b) credit ratings for the Credit
Facilities from Moody’s and S&P.


ARTICLE VI.


Negative Covenants


Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:


Section 6.01.           Indebtedness.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:


(a)           Indebtedness created under the Loan Documents;


(b)           the Senior Unsecured Debt;


(c)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and amendments, modifications, extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except as otherwise permitted by this Section 6.01;


(d)           Indebtedness among the Borrower and its Subsidiaries; provided
that, (i) all such Indebtedness of any Loan Party owing to an Excluded
Subsidiary must be expressly subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent, it being
understood that payments may be made thereon unless an Event of Default has
occurred and is continuing and (ii) any Indebtedness owing to the Borrower or
any Restricted Subsidiary by any Excluded Subsidiary shall be subject to
compliance with Section 6.04;


(e)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Subsidiary; provided that (i) Guarantees by the Borrower or any Restricted
Subsidiary of Indebtedness of any Excluded Subsidiary shall be subject to
compliance with Section 6.04, (ii) Guarantees permitted under this clause (e)
shall be subordinated to the Obligations of the applicable Restricted Subsidiary
to the same extent and on terms not materially less favorable to the Lenders as
the Indebtedness so Guaranteed is subordinated to the Obligations and (iii) no
Senior Unsecured Debt shall be Guaranteed by any Restricted Subsidiary unless
such Restricted Subsidiary is a Loan Party that has Guaranteed the Obligations
pursuant to the Guaranty Agreement;


(f)           (i) Indebtedness of the Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction, repair or improvement of any
assets (including rolling stock), including Capital Lease Obligations, mortgage
financings, purchase money indebtedness (including any industrial revenue bonds,
industrial development bonds and similar financings), (ii) Indebtedness of the
Borrower or any Restricted Subsidiary assumed in connection with the acquisition
of any assets or secured by a Lien on any assets prior to the acquisition
thereof, and (iii) any amendments, modifications, extensions, renewals and
replacements of any such Indebtedness permitted by this clause (f) that do not
increase the outstanding principal amount thereof except as otherwise permitted
by this Section 6.01; provided that (A) in the case of clause (f)(i), such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair or improvement and (B) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
the greater of (x) 5% of Consolidated Net Tangible Assets or (y) $50,000,000 at
any time outstanding;

 
CREDIT AGREEMENT, Page 63

--------------------------------------------------------------------------------

 

(g)           Indebtedness arising in connection with Swap Agreements permitted
by Section 6.07; provided that Guarantees by any Loan Party of such Indebtedness
of any Excluded Subsidiary shall be subject to compliance with Section 6.04;


(h)           Indebtedness of any Person that becomes a Restricted Subsidiary
after the date hereof and amendments, modifications, extensions, renewals and
replacements thereof which do not increase the principal amount thereof (other
than by unpaid interest, fees, expenses and any prepayment premium of make whole
amount) except as otherwise permitted by this Section 6.01; provided that
(i) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary, and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (h) plus the aggregate amount of the
Indebtedness permitted by clause (s) of this Section 6.01 shall not exceed
$35,000,000 at any time outstanding;


(i)           obligations in respect of workers compensation claims, health,
disability or other employee benefits, unemployment insurance and other social
security laws or regulations or property, casualty or liability insurance and
premiums related thereto, self insurance obligations, customs, surety, stay,
appeal and performance bonds, and performance and completion guarantees and
similar obligations incurred by the Borrower or any Restricted Subsidiary, in
each case in the ordinary course of business;


(j)           to the extent constituting Indebtedness, contingent obligations
arising under indemnity agreements to title insurance companies to cause such
title insurers to issue title insurance policies in the ordinary course of
business with respect to the real property of the Borrower or any Restricted
Subsidiary;


(k)           to the extent constituting Indebtedness, customary indemnification
and purchase price adjustments or similar obligations (including earn-outs)
incurred or assumed in connection with Investments and Dispositions otherwise
permitted hereunder;


(l)           to the extent constituting Indebtedness, unfunded pension fund and
other employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law;


(m)           to the extent constituting Indebtedness, deferred compensation
payable to directors, officers, employees, members of management or consultants
of the Borrower and the Restricted Subsidiaries;


(n)           Indebtedness in respect of repurchase agreements constituting
Permitted Investments;


(o)           Indebtedness consisting of promissory notes issued by the Borrower
or any Restricted Subsidiary to future, present or former directors, officers,
members of management, employees or consultants of the Borrower or any of its
Subsidiaries or their respective estates, heirs, family members, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 6.08;

 
CREDIT AGREEMENT, Page 64

--------------------------------------------------------------------------------

 

(p)           cash management obligations and Indebtedness incurred by the
Borrower or any Restricted Subsidiary in respect of netting services, overdraft
protections and similar arrangements, in each case entered into in the ordinary
course of business in connection with cash management and deposit accounts;


(q)           (i) Indebtedness consisting of the financing of insurance premiums
and (ii) take-or-pay obligations constituting Indebtedness of the Borrower or
any Restricted Subsidiary, in each case, entered into in the ordinary course of
business, provided that the aggregate principal amount of Indebtedness permitted
by clause (q)(ii) shall not exceed $10,000,000 at any time outstanding;


(r)           Indebtedness incurred by a Loan Party constituting reimbursement
obligations with respect to letters of credit (other than Letters of Credit
issued pursuant to this Agreement), bank guarantees or similar instruments
issued for the purposes described in Section 6.02(d), (e) and (k) or issued to
secure trade payables, warehouse receipts or similar facilities entered into in
the ordinary course of business and the obligations arising under drafts
accepted and delivered in connection with a drawing thereunder; provided that
(i) upon the drawing of any such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence and (ii) the aggregate outstanding face amount of all such
letters of credit or bank guarantees does not exceed $2,500,000 at any time;


(s)           obligations, contingent or otherwise, for the payment of money
under any noncompete, consulting or similar agreement entered into with the
seller of a Target or any other similar arrangements providing for the deferred
payment of the purchase price for an acquisition permitted hereby; provided that
the aggregate principal amount of Indebtedness permitted by this clause (s) plus
the aggregate amount of the Indebtedness permitted by clause (h) of this Section
6.01 shall not exceed $35,000,000 at any time outstanding;


(t)           Indebtedness of the type described in clause (e) of the definition
thereof to the extent the related Lien is permitted under Section 6.02;


(u)           [Reserved];


(v)           other Indebtedness of the Borrower and the Subsidiary Loan Parties
provided that the aggregate principal amount of Indebtedness permitted by this
clause (v) shall not exceed $25,000,000 at any time outstanding;


(w)           Indebtedness in the form of (i) Guarantees of Indebtedness of the
Renewable Diesel Joint Venture; provided that the aggregate principal amount of
the Indebtedness so guaranteed pursuant to such Guarantees shall not exceed
$150,000,000 at any one time outstanding, (ii) Guarantees of any obligation to
make an Investment in the Renewable Diesel Joint Venture permitted to be made in
accordance with Section 6.04, (iii) Liens on the Equity Interests of the
Renewable Diesel Joint Venture in favor of the holder of any Indebtedness of the
Renewable Diesel Joint Venture or any Guarantees thereof by the Borrower or any
Restricted Subsidiary otherwise permitted under this Section 6.01(w), (iv) Liens
on cash and cash equivalents to secure (x) any obligation to make an Investment
in the Renewable Diesel Joint Venture permitted under Section 6.04 or (y)
obligations in respect of a letter of credit posted to support obligations of
the type set forth in the foregoing clause (w)(iv)(x);


(x)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (w) above.

 
CREDIT AGREEMENT, Page 65

--------------------------------------------------------------------------------

 

Section 6.02.           Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:


(a)           Liens created under the Loan Documents;


(b)           Liens imposed by law for taxes, assessments and governmental
charges that are not overdue by more than 30 days or, if more than 30 days
overdue, (i) are being contested in compliance with Section 5.04 or (ii) do not
exceed in the aggregate outstanding at any time, when aggregated with the
aggregate amount of Liens outstanding at such time under Sections 6.02(c) and
(q), the Threshold Amount;


(c)           carriers', warehousemen's, mechanics', materialmen's, repairmen's,
landlord's and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or, if more than 30 days overdue, (i) are being contested in compliance with
Section 5.04 or (ii) do not exceed in the aggregate outstanding at any time,
when aggregated with the aggregate amount of Liens outstanding at such time
under Sections 6.02(b) and (q), the Threshold Amount;


(d)           pledges and deposits made in the ordinary course of business (i)
in compliance with workers’ compensation, health, disability or other employee
benefits, unemployment insurance and other social security laws or regulations,
property, casualty or liability insurance or premiums related thereto or self
insurance obligations or (ii) to secure letters of credit, bank guarantees or
similar instruments posted to support payment of items set forth in the
foregoing clause (d)(i); provided that such letters of credit and bank
guarantees are issued in compliance with Section 6.01;


(e)           Liens securing the performance of, or granted in lieu of,
contracts with trade creditors, government contracts, leases, bids, statutory
obligations, customs, surety, stay, appeal and performance bonds, performance
and completion guarantees and other obligations of a like nature, in each case
entered into in the ordinary course of business and deposits securing letters of
credit, bank guarantees or similar instruments posted to support payment of the
items set forth in this clause (e); provided that (i) such letters of credit
(other than the Letters of Credit), bank guarantees or similar instruments are
issued in compliance with Section 6.01; and (ii) the Liens permitted by this
clause (e) shall at no time encumber any assets other than (A) the amount of
cash or marketable investments required to be pledged thereunder and (B) with
respect to customs and surety bonds, performance bonds, and performance and
completion guarantees or similar obligations, the specific assets in respect to
which such bonds or guarantees are issued and which are customarily encumbered
under similar bond and guarantee transactions;


(f)           Liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 8.01;


(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and other minor
irregularities in title (including leasehold title), in each case, that do not
materially and adversely interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;


(h)           Liens arising from filing UCC financing statements regarding
leases and consignment or bailee arrangements permitted or not prohibited by any
of the Loan Documents and Liens securing liabilities in respect of
indemnification obligations thereunder as long as each such Lien only encumbers
the assets that are the subject of the related lease (or contained in such
leasehold) or consignment or bailee;

 
CREDIT AGREEMENT, Page 66

--------------------------------------------------------------------------------

 

(i)           any interest or title of a lessor, sublessor, licensee,
sublicense, licensor or sublicensor under any lease or license agreement
permitted or not prohibited by any of the Loan Documents and any leases,
subleases, licenses or sublicenses granted in the ordinary course of business
not interfering in any material respect with the business of the Borrower or any
Restricted Subsidiary;


(j)           the rights reserved to or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Borrower or any of its
Restricted Subsidiaries or by a statutory provision to terminate any such lease,
license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof;


(k)           Liens granted in the ordinary course of business to secure: (i)
liabilities for premiums or reimbursement obligations to insurance carriers,
(ii) liabilities in respect of indemnification obligations under leases or other
Contractual Obligations, (iii) letters of credit, bank guarantees or similar
instruments posted to support payment of items set forth in this clause (k);
provided that (i) such letters of credit, bank guarantees or similar instruments
are issued in compliance with Section 6.01, (ii) the Liens permitted by clause
(k)(iii) shall at no time encumber any assets other than the amount of cash or
marketable investments required to be pledged thereunder and (iii) the Liens
permitted by clause (k)(i) shall at no time encumber assets other than the
unearned portion of any insurance premiums, the insurance policies and the
proceeds thereof;


(l)           Liens (i) of a collection bank arising under Section 4–210 of the
Uniform Commercial Code on items in the course of collection, (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set–off) and (iii) arising in connection with pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary and consisting of
the right to apply the funds held therein to satisfy overdraft obligations
incurred in the ordinary course of business of such Person, in each case, which
are within the general parameters customary in the banking industry;


(m)           Liens in favor of a commodity, brokerage or security intermediary
who holds a commodity, brokerage or, as applicable, a security account on behalf
of the Borrower or a Restricted Subsidiary provided such Lien encumbers only the
related account and the property held therein;


(n)           any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Restricted Subsidiary (other than the proceeds and products thereof and
accessions thereto, except that individual financings provided by a Person or
its Affiliates may be cross collateralized to other financings provided by such
Person or its Affiliates) and (ii) such Lien shall secure only those obligations
which it secures on the Effective Date and obligations not otherwise prohibited
under the Loan Documents and amendments, modifications, extensions, renewals and
replacements thereof (which, if such obligations constitute Indebtedness, are
permitted by Section 6.01);


(o)           any Lien existing on any equipment (including rolling stock),
fixtures or real property or any assets subject to the Indebtedness permitted
under clause (f) of Section 6.01, in each case, prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any such property or
assets of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other assets of the Borrower or any
Restricted Subsidiary (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to the terms existing at
the time of such acquisition (it being understood that such requirement shall
not be permitted to apply to any property to which such requirement would not
have applied but for such acquisition)); and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and any amendments,
modifications, extensions, renewals or replacements thereof and if such
obligations (or as applicable, any amendments, modifications, extensions,
renewals or replacements thereof) are Indebtedness, such Indebtedness is
otherwise permitted by Section 6.01 (it being understood for purposes of this
clause (o) that individual financings provided by a Person or its Affiliates may
be cross collateralized to other financings provided by such Person or its
Affiliates);

 
CREDIT AGREEMENT, Page 67

--------------------------------------------------------------------------------

 

(p)           (i) Liens on specific assets (including rolling stock) acquired,
constructed or improved by the Borrower or any Restricted Subsidiary (including
the interests of vendors and lessors under conditional sale and title retention
agreements); provided that (A) such security interests secure Indebtedness
permitted by clause (f) or clause (v) of Section 6.01, (B) in the case of
Indebtedness incurred under Section 6.01(f)(i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (C) such
security interests shall not apply to any other assets of the Borrower or any
Restricted Subsidiary, and (ii) any amendments, modifications, extensions,
renewals or replacements thereof and if such obligations (or as applicable, any
amendments, modifications, extensions, renewals or replacements thereof) are
Indebtedness, such Indebtedness is otherwise permitted by Section 6.01 (it being
understood for purposes of this clause (p) that individual financings provided
by a Person or its Affiliates may be cross collateralized to other financings
provided by such Person or its Affiliates);


(q)           Liens in favor of customs and revenue authorities arising as a
matter of law in the ordinary course of business to secure payment of customs
duties that are not overdue by more than 30 days or, if more than 30 days
overdue, (i) are being contested in compliance with Section 5.04 or (ii) when
aggregated with the aggregate amount of Liens outstanding under Sections 6.02
(b) and (c) at such time, do not exceed the Threshold Amount;


(r)           Liens (i) (A) on advances of cash or Permitted Investments in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to Section 6.04 to be applied against the purchase price for such
Investment, and (B) consisting of an agreement to dispose of any property in a
Disposition permitted under Section 6.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted
and (ii) on cash earnest money deposits made by the Borrower or any Restricted
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;


(s)           Liens in favor of the Borrower or any Restricted Subsidiary
securing Indebtedness permitted under Section 6.01(d) or other obligations owed
to the Borrower or a Restricted Subsidiary; provided that any such Liens
encumbering any Collateral shall be subordinated to the Liens of the
Administrative Agent on terms and conditions reasonably satisfactory to the
Administrative Agent;


(t)           Liens that are contractual rights of set-off relating to purchase
orders and other similar agreements entered into in the ordinary course of
business;


(u)           Liens representing the interest of a purchaser of goods sold by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business under conditional sale, title retention, consignment, bailee or similar
arrangements; provided that such Liens arise only under the applicable
conditional sale, title retention, consignment, bailee or similar arrangements
and such Liens only encumber the good so sold thereunder;

 
CREDIT AGREEMENT, Page 68

--------------------------------------------------------------------------------

 

(v)           Liens on repurchase agreements constituting Permitted Investments;


(w)           other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;


(x)           Liens on Equity Interests in joint ventures (including the
Renewable Diesel Joint Venture) or Unrestricted Subsidiaries; provided such
Liens secure Indebtedness of such joint venture or Unrestricted Subsidiary, as
applicable; and


(y)             Liens on (i) the Equity Interests of the Renewable Diesel Joint
Venture in favor of the holder of (A) any Indebtedness of the Renewable Diesel
Joint Venture, (B) any Guarantee by the Borrower or any Restricted Subsidiary of
such Indebtedness otherwise permitted under this Agreement or (C) any Guarantee
by the Borrower or any Restricted Subsidiary of the commitment by the Borrower
or any Restricted Subsidiary to make an Investment in the Renewable Diesel Joint
Venture permitted to be made under this Agreement and (ii) cash and cash
equivalents to secure (A) obligations of the Borrower or any Restricted
Subsidiary to make an Investment in the Renewable Diesel Joint Venture permitted
under this Agreement or (B) obligations in respect of a letter of credit posted
to support obligations of the type set forth in the foregoing clause (y)(ii)(A).


Section 6.03.           Fundamental Changes.  The Borrower will not, nor will it
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be
continuing:  (a) any Subsidiary may merge with the Borrower in a transaction in
which the Borrower is the surviving Person (or in the case of a transitory
merger where the surviving Person assumes the Obligations in a manner reasonably
acceptable to the Administrative Agent), (b) any Restricted Subsidiary may merge
with any Subsidiary in a transaction in which the surviving entity is a
Subsidiary and if any party to such merger is a Subsidiary Loan Party, is a
Subsidiary Loan Party (or the surviving Person assumes the Obligations in a
manner reasonably acceptable to the Administration Agent or such transaction
shall constitute an Investment permitted by Section 6.04), (c) any Person may
merge into the Borrower in an Investment permitted by Section 6.04 in which the
Borrower is the surviving Person, (d) any Person may merge with a Restricted
Subsidiary in an Investment permitted by Section 6.04 in which the surviving
entity is a Subsidiary and if any party to such merger is a Subsidiary Loan
Party, is a Subsidiary Loan Party (or the surviving Person assumes the
Obligations in a manner reasonably acceptable to the Administrative Agent or
such transaction shall constitute an Investment permitted by Section 6.04); (e)
any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and (f) in
connection with the Disposition of a Subsidiary or its assets permitted by
Section 6.05, a Subsidiary may merge with or into any other Person.  The
Borrower will not, and will not permit any of its Subsidiaries to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.


Section 6.04.           Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
Equity Interests in or evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit or
all or substantially all of the assets of a division or branch of any Person of
any Person (any one of the actions described in the foregoing provisions of this
Section 6.04, herein an "Investment"), except:

 
CREDIT AGREEMENT, Page 69

--------------------------------------------------------------------------------

 

(a)           the Bluegrass Acquisition;


(b)           cash, Permitted Investments and Investments that were Permitted
Investments when such Investments were made;


(c)           Investments existing on, or contractually committed as of, the
date hereof and set forth on Schedule 6.04 and any modification, replacement,
renewal or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 6.04;


(d)           Investments among the Borrower and its Subsidiaries (including in
connection with the formation of Subsidiaries); provided that the sum of: (i)
the aggregate amount of Investments by Loan Parties in or for the benefit
of  Excluded Subsidiaries plus (ii) the aggregate amount of advances made under
the permissions of Section 6.04(t) shall not exceed $20,000,000 in the aggregate
at any time outstanding;


(e)           Guarantees constituting Indebtedness permitted by clauses (e) and
(v) of Section 6.01 and payments thereon or Investments in respect thereof in
lieu of such payments; provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be subject to the limitation set forth in clause (d) above and
clause (s) below (it being understood that any such Guarantee in reliance upon
the reference to such clause (s) shall reduce the amount otherwise available
under such clause (s) while such Guarantee is outstanding);


(f)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts or disputes with or
judgments against, any Person, or foreclosure or deed in lieu of foreclosure
with respect to any Lien held as security for an obligation, in each case in the
ordinary course of business;


(g)           notes and other non–cash consideration received as part of the
purchase price of assets subject to a Disposition pursuant to Section 6.05;


(h)           advances or extensions of trade credit in the ordinary course of
business;


(i)           Investments arising in connection with the Swap Agreements
permitted by Section 6.07; provided that the aggregate amount of Investments by
Loan Parties in or for the benefit of Excluded Subsidiaries shall be subject to
the limitation set forth in clause (d) above and clause (s) below (it being
understood that any such Investment in reliance upon the reference to such
clause (s) shall reduce the amount otherwise available under such clause (s)
while such Swap Agreement is outstanding);


(j)           loans and advances to officers, directors, employees, members of
management or consultants of the Borrower and its Restricted Subsidiaries made
(i) in the ordinary course of business for travel and entertainment expenses,
relocation costs and similar purposes and (ii) in connection with such Person's
purchase of Equity Interests of the Borrower in an aggregate amount not to
exceed $5,000,000 for all such loans and advances in the aggregate at any one
time outstanding;


(k)           Asset Swaps consummated in compliance with Section 6.05;


(l)           Borrower or a Restricted Subsidiary may purchase, hold or acquire
(including pursuant to a merger) not less than 90% of the Equity Interests in a
Person and may purchase or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other Person or all
or substantially all of the assets of a division, line of business or branch of
such Person, if, with respect to each such acquisition:

 
CREDIT AGREEMENT, Page 70

--------------------------------------------------------------------------------

 

(i)           Default.  No Default exists or would result therefrom;


(ii)           Purchase Price Limitation.  If the Pro Forma Leverage Ratio is
more than 2.50 to 1.00, then (A) the Purchase Price for the acquisition in
question does not exceed $25,000,000 and (B) the sum of the following does not
exceed $60,000,000: (1) the Purchase Price for the acquisition in question plus
(2) an amount equal to the total sum of all Purchase Prices paid for all
acquisitions (other than the acquisition in question) which were consummated
(x) in the same fiscal year as the acquisition in question and (y) when the Pro
Forma Leverage Ratio for such acquisition was greater than 2.50 to 1.00 (for the
avoidance of doubt if the Pro Forma Leverage Ratio is less that 2.50:1.00, then
there shall be no Purchase Price limitation);


(iii)           Delivery and Notice Requirements.  Borrower shall provide to
Administrative Agent, prior to the consummation of the acquisition, the
following:  (A) notice of the acquisition, (B) the most recent financial
statements of the Target that Borrower has available, (C) copies of the
applicable purchase agreement and copies of such other documentation and
information relating to the Target and the acquisition as the Administrative
Agent may reasonably request and (D) a certificate signed by a Financial Officer
of the Borrower certifying: (1) that the Borrower shall be in compliance with
the covenants contained in Article VII on a pro forma basis for the 4 fiscal
quarter period then most recently ending and on a projected basis through the
Term Loan Maturity Date (assuming, for purposes of such projections through the
Term Loan Maturity Date, the consummation of the acquisition in question, that
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period and to the extent such Indebtedness
bears interest at a floating rate, using the rate in effect at the time of
calculation for the entire period of calculation), (2) that after giving effect
to the acquisition in question, all representations and warranties contained in
the Loan Documents will be true and correct on and as of the date of the closing
of the acquisition in all material respects with the same force and effect as if
such representations and warranties had been made on and as of such date, except
to the extent that such representations and warranties relate specifically to
another date; (3) that no Default exists or will result from the acquisition;
and (4) to the Borrower's calculation of its compliance with clause (ii) of this
clause (l);


(iv)           U.S. and Canadian Acquisitions.  The Target is (A) organized
under the laws of a state in the United States of America, organized under the
laws of a province of Canada or organized under the laws of the Federal Republic
of Mexico and (B) involved in the same general type of business activities as
the Borrower and the Restricted Subsidiaries; provided that any acquisition
involving Targets organized under the laws of provinces of Canada or the Federal
Republic of Mexico shall not exceed $25,000,000 in the aggregate at any one time
outstanding;


(v)           No Contested Acquisitions.  The proposed acquisition shall have
been approved by the Board of Directors of the Target (or similar governing body
if the Target is not a corporation); and


(vi)           Structure.  If the proposed acquisition is an acquisition of the
stock or other Equity Interest issued by a Target, the acquisition will be
structured so that the Target will become a Restricted Subsidiary or will be
merged with or into the Borrower or a Restricted Subsidiary who is at least 90%
owned by the Borrower.  If the proposed acquisition is an acquisition of assets,
the acquisition will be structured so that the Borrower or a Restricted
Subsidiary shall acquire the assets either directly or through a merger;


(m)           Investments consisting of Indebtedness, Liens, fundamental
changes, Dispositions, sale leaseback transactions Swap Obligations, Restricted
Payments and Affiliate transactions permitted under Sections 6.01, 6.02, 6.03,
6.05, 6.06, 6.07, 6.08 and 6.09, respectively;

 
CREDIT AGREEMENT, Page 71

--------------------------------------------------------------------------------

 

(n)           advances of payroll payments to employees in the ordinary course
of business;


(o)           Guarantees by the Borrower and the Restricted Subsidiaries of
leases of the Borrower and Subsidiaries (other than Capital Lease Obligations)
or of other obligations not constituting Indebtedness, in each case entered into
in the ordinary course of business and payments thereon or Investments in
respect thereof in lieu of such payments; provided that the aggregate amount of
Investments by Loan Parties in Subsidiaries that are not Loan Parties is subject
at all time to the limitations set forth in clause (d) and clause (s) of this
Section 6.04;


(p)           Investments (i) consisting of endorsements for collection or
deposit, (ii) resulting from pledges and/or deposits permitted by
Sections 6.02(d), 6.02(e), 6.02(k) and 6.02(r) and (iii) consisting of the
licensing, sublicensing or contribution of intellectual property pursuant to
joint marketing arrangements, in each case, in the ordinary course of business;


(q)           the purchase, holding or other acquisition of Equity Interests in
Persons who, after giving effect to such Investment will not be a Subsidiary, as
long as:


(i)           no Default exists or would result at the time such Investment is
committed to be made and no Significant Default exists or would result at the
time such Investment is actually made (and for purposes hereof, a "Significant
Default" shall means any Event of Default arising under Section 8.01 other than:


(A)           an Event of Default under clause (e) of such Section arising as a
result of the failure to comply with any of the covenants covered thereby except
the covenants in Section 5.01(a), (b) and (c) (an Event of Default arising under
Section 8.01(e) as a result of the failure to comply with Section 5.01(a), (b)
or (c) being a "Significant Default"); and


(B)           an Event of Default under clause (c) of such Section arising as a
result of false representations, warranties or certifications if such
representations, warranties or certifications relate to the subject matter of
the covenants excluded as a Significant Default under clause (A) above (an Event
of Default arising under Section 8.01(c) as a result of other false
representations, warranties or certifications being a "Significant Default")


provided that an Event of Default arising under clause (c) or (e) of Section
8.01 shall be a Significant Default if the Required Lenders shall have
determined that the breach of the applicable covenant or the false
representation, warranty or certification has had or is reasonably likely to
have a Material Adverse Effect and shall have notified the Borrower of such
fact; and


(ii)           after giving pro forma effect to each such Investment, the
Leverage Ratio is less than 2.25 to 1.00, as calculated:  (A) for the most
recent 4 fiscal quarter period then ended on a pro forma basis as if the
Investment had occurred as of the first day of such period, (B) to include any
Indebtedness incurred or assumed in connection therewith by the Borrower or any
of its Restricted Subsidiaries as if such Indebtedness had been incurred on the
first day of such period, (C) to the extent such Indebtedness bears interest at
a floating rate, using the rate in effect at the time of calculation for the
entire period of calculation and (D) as if any sale of Restricted Subsidiaries
or lines of business which occurred during such period occurred on the first day
of such period;


(r)           the Borrower may serve as an account party under a letter of
credit or provide cash collateral to support obligations of Insurance Company of
Colorado, Inc. as long as such support is required by, and is in the amount
required by, applicable insurance regulations;

 
CREDIT AGREEMENT, Page 72

--------------------------------------------------------------------------------

 

(s)           in addition to the Investments otherwise permitted by this
Section 6.04, the Borrower and the Restricted Subsidiaries may make Investments
in an aggregate amount not to exceed $25,000,000 at any time outstanding;
provided that as of the date of any such Investment and after giving effect
thereto no Default shall exist or result therefrom;


(t)           any advances to any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; provided that the sum of: (i) the aggregate amount
of Investments made or existing under the permissions of Section 6.04(d) by the
Loan Parties in or for the benefit of the Excluded Subsidiaries plus (ii) the
aggregate amount of advances made under the permissions of this clause (t) shall
not exceed $20,000,000 at any time outstanding;


(u)           Investments in respect of the Renewable Diesel Joint Venture in
the form of (i) a Guarantee (or Guarantees) permitted by Section 6.01(w), (ii)
Liens permitted by Section 6.02(y) and (iii) Investments of cash or Permitted
Investments in an amount not to exceed $115,000,000 at any time outstanding; it
being understood that the Borrower and its Restricted Subsidiaries may also
invest cash or Permitted Investments to satisfy obligations referred to in
clause (i) of this clause (u); provided that as of the date of any such
Investment and after giving effect thereto no Event of Default shall exist or
result therefrom;


(v)           any acquisition of assets or Equity Interests solely in exchange
for, or out of the net cash proceeds received from, the substantially
contemporaneous issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower;


(w)           endorsements of negotiable instruments and documents in the
ordinary course of business;


(x)           Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan in
an amount not to exceed the amount of compensation expense recognized by the
Borrower and its Restricted Subsidiaries in connection with such plans; and


(y)           in addition to the Investments otherwise permitted by this Section
6.04, the Borrower and its Restricted Subsidiaries may make an Investment (i) at
any time after the date hereof in an amount equal to the amount that, together
with the aggregate amount of all other Investments made after the date hereof by
the Borrower and its Restricted Subsidiaries pursuant to this Section 6.04(y)(i)
and the aggregate amount of all Restricted Payments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 6.08(ix) after the date hereof,
shall not exceed the Available Amount and (ii) at any time during any fiscal
year in an amount that, together with the aggregate amount of all other
Investments made at or prior to such time in such fiscal year by the Borrower
and its Restricted Subsidiaries pursuant to this Section 6.04(y)(ii) shall not
to exceed 25% of the Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for the immediately preceding fiscal year (which year shall not be
earlier than the 2010 fiscal year), provided that if the Pro Forma Leverage
Ratio is greater than 2.25:1.00 at the time of such Investment, the amount in
this clause (ii) shall be reduced (but not below zero) by the amount of
Restricted Payments made pursuant to Section 6.08(x) during such fiscal year.


For purposes of this Section 6.04 the amount of any Investment shall be the
initial amount invested without regard to write offs or write downs but after
giving effect to all payments or repayments of, or returns on, such Investment.

 
CREDIT AGREEMENT, Page 73

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein, if any Person
(including the Renewable Diesel Joint Venture) in which an Investment is made
pursuant to clause (q) or clause (u) above subsequently becomes or is deemed to
be a Subsidiary of the Borrower but is less than wholly owned, such Person shall
be deemed to have been simultaneously designated by the Borrower as an
Unrestricted Subsidiary without regard to the requirements set forth in clause
(d) above and the definition of "Unrestricted Subsidiary".  Any Investment in
such Person on the date of such designation shall not be deemed to have utilized
any other amounts available under clause (d) above solely as a result of such
deemed designation.  Any Investment in such Person after the date of such
designation shall be subject to compliance with this Section 6.04.


Section 6.05.           Asset Sales


.  The Borrower will not, and will not permit any of the Restricted Subsidiaries
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it (each such sale, transfer, lease or other
disposition herein a "Disposition"), nor will the Borrower permit any of the
Restricted Subsidiaries to issue any additional Equity Interest in such
Subsidiary except:


(a)           Dispositions of inventory, vehicles, obsolete, used, worn-out or
surplus assets or property no longer useful to the business of the Loan Parties
and Permitted Investments in the ordinary course of business;


(b)           Dispositions by any Restricted Subsidiary of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to any Restricted Subsidiary; provided that if the transferor in such a
transaction is a Subsidiary Loan Party, then (i) the transferee must either be
the Borrower or a Subsidiary Loan Party or (ii) to the extent constituting an
Investment, such Investment must be an Investment permitted by Section 6.04;


(c)           Dispositions of property subject to or resulting from casualty
losses and condemnation proceedings (including in lieu thereof);


(d)           Asset Swaps; provided that if the Leverage Ratio as of the end of
the most recent fiscal quarter is more than 2.25 to 1.00, then the net effect of
such Asset Swap shall not require the Borrower or applicable Restricted
Subsidiary to make a cash payment of more than $5,000,000 to the counterparty in
connection with such Asset Swap;


(e)           Dispositions in connection with any sale-leaseback or similar
transaction; provided that the fair market value of all property so disposed of
shall not exceed $10,000,000 from and after the Effective Date;


(f)            Dispositions permitted by Sections 6.02 (and of the Liens
thereunder), 6.03 (so long as any Disposition pursuant to a liquidation
permitted pursuant to Section 6.03 shall be done on a pro rata basis among the
equity holders of the applicable Subsidiary), 6.04, 6.06, 6.07 and 6.08;


(g)           the issuance of Equity Interests by a Restricted Subsidiary to the
Borrower or to another Restricted Subsidiary (and each other equity holder on a
pro rata basis) to the extent constituting an Investment permitted by Section
6.04;


(h)           (i) Dispositions of Investments and accounts receivable in
connection with the collection, settlement or compromise thereof in the ordinary
course of business or (ii) any surrender or waiver of contract rights pursuant
to a settlement, release, recovery on or surrender of contract, tort or other
claims of any kind;


(i)            Dispositions in the ordinary course of business consisting of
(i) the abandonment of intellectual property which, in the reasonable good faith
determination of the Borrower, is not material to the conduct of the business of
the Borrower and Subsidiaries and (ii) licensing, sublicensing and
cross-licensing arrangements involving any technology or other intellectual
property or general intangibles of the Borrower or its Subsidiaries;

 
CREDIT AGREEMENT, Page 74

--------------------------------------------------------------------------------

 

(j)             Dispositions of residential real property and related assets in
the ordinary course of business in connection with relocation activities for
directors, officers, members of management, employees or consultants of the Loan
Parties;


(k)            terminations of Swap Agreements;


(l)             Dispositions identified to the Administrative Agent and the
Lenders in writing on or prior to the Effective Date;


(m)           Dispositions of Unrestricted Subsidiaries;


(n)           Dispositions of the Investments entered into under the permissions
of Section 6.04(q);


(o)           Dispositions of assets that are not permitted by any other clause
of this Section 6.05; provided that:  (i) the aggregate fair market value of all
assets disposed of in reliance upon this clause (o) shall not exceed $15,000,000
during any fiscal year of the Borrower (with any unused amounts in any calendar
year being carried over to the next succeeding calendar year subject to a
maximum of $30,000,000 in the next succeeding fiscal year); and (ii) the Net
Proceeds of such disposition shall be delivered to the Administrative Agent for
repayment of the Term Loans in compliance with Section 2.11(c);


(p)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;


(q)           Dispositions of Investments in joint ventures (including the
Renewable Diesel Joint Venture) to the extent required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in the joint
venture agreement or similar binding agreements entered into with respect to
such Investment in such joint venture;


(r)           the expiration of any option agreement with respect to real or
personal property;


(s)           repurchases of Equity Interests deemed to occur upon the exercise
of stock options, warrants or other convertible securities if such Equity
Interests represent (i) a portion of the exercise price thereof or (ii)
withholding incurred in connection with such exercise; and


(t)           leases, subleases, licenses or sublicenses of property in the
ordinary course of business;


provided that (i) all Dispositions permitted hereby (other than those permitted
by clauses (b), (c), (f), (g), (i), (m), (n), (q), (r) and (s) above) shall be
made for fair value and all Dispositions permitted hereby (other than those
permitted by clauses (a), (b), (c), (d), (f), (g), (h), (i), (k), (m), (n), (p),
(q), (r) and (s) above) shall be made for at least 75% cash consideration and
(ii) all Dispositions permitted by clauses (n) and (q) above shall be made for
either (A) fair value and for at least 75% cash consideration or (B) such other
consideration as is specified in any buy/sell or similar contractual arrangement
entered into with respect to such Investment as long as such arrangement was not
entered into in contemplation of the applicable Disposition.

 
CREDIT AGREEMENT, Page 75

--------------------------------------------------------------------------------

 

Section 6.06.           Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for any such sale and leaseback of
any assets if (a) the sale is made under the permissions of Section 6.05,
(b) the sale and leaseback is consummated within 180 days after the Borrower or
such Subsidiary acquires or completes the construction of such asset and (c) any
Indebtedness incurred under the leaseback is permitted by Section 6.01.


Section 6.07.          Swap Agreements.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any of its Restricted
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest–bearing liability or Investment of the Borrower or any Restricted
Subsidiary.


Section 6.08.          Restricted Payments; Certain Payments of
Indebtedness.  (a) The Borrower will not, nor will it permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except: (i) the Borrower and its Restricted Subsidiaries
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its Equity Interests; (ii) Restricted
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests; (iii) to the extent constituting Restricted Payments, the Borrower
and its Restricted Subsidiaries may enter into transactions expressly permitted
by Sections 6.03, 6.05 or 6.09; (iv) repurchases by Borrower of partial
interests in its Equity Interests for nominal amounts which are required to be
repurchased in connection with the exercise of stock options or warrants to
permit the issuance of only whole shares of Equity Interests; (v) the Borrower
may pay for the repurchase, retirement or other acquisition or retirement for
value of Equity Interests of the Borrower (including related stock appreciation
rights or similar securities) held by any future, present or former director,
officer, member of management, employee or consultant of the Borrower or any of
its Subsidiaries (or the estate, heirs, family members, spouse or former spouse
of any of the foregoing); provided that (A) at the time of any such repurchase,
retirement or other acquisition or retirement for value no Default exists or
would result, (B) the aggregate amount of Restricted Payments made under this
clause (v) in any fiscal year does not exceed (x) $3,000,000 (the "Yearly
Limit") plus (y) the portion of the Yearly Limit from each of the immediately
preceding four fiscal years (not including any fiscal year ending prior to the
Effective Date) which was not expended by Borrower for Restricted Payments in
such fiscal years (the "Carryover Amount" and in calculating the Carryover
Amount for any fiscal year, the Yearly Limit applicable to the previous fiscal
years shall be deemed to have been utilized first by any Restricted Payments
made under this clause (v) in such fiscal year) plus (z) an amount equal to the
cash proceeds from the sale of Equity Interests to directors, officers, members
of management, employees or consultants of the Borrower or of its Subsidiaries
(or the estate, heirs, family members, spouse or former spouse of any of the
foregoing) in such fiscal year; (vi) the repurchase of Equity Interests of the
Borrower that occurs upon the cashless exercise of stock options, warrants or
other convertible securities as a result of the Borrower accepting such options
or warrants as satisfaction of the exercise price of such Equity Interests;
(vii) the Borrower and its Subsidiaries may make any Restricted Payment in
connection with the Bluegrass Acquisition as contemplated by the Purchase
Agreement; (viii) repurchase of Equity Interests deemed to occur upon the
non-cash exercise of Equity Interests to pay taxes; (ix) the Borrower and its
Restricted Subsidiaries may make Restricted Payments in an aggregate amount
that, together with (A) the aggregate amount of all other Restricted Payments
made by the Borrower and its Restricted Subsidiaries pursuant to this Section
6.08(ix) after the date hereof and (B) the aggregate amount of all Investments
made by the Borrower and its Restricted Subsidiaries pursuant to Section
6.04(y)(i) after the date hereof, shall not exceed the Available Amount;
provided that as of the date of any such Restricted Payment and after giving
effect thereto no Default shall exist or result therefrom; and (x) the Borrower
may make additional Restricted Payments; provided that (A) no Default shall
exist or result therefrom and (B) if the Pro Forma Leverage Ratio is greater
than 2.25 to 1.00, then the aggregate amount of Restricted Payments made under
this clause (x) in respect of a fiscal year (including the Restricted Payment in
question) shall not at any time exceed (A) 25% of the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for the immediately preceding
fiscal year (which year shall not be earlier than the 2010 fiscal year) minus
(B) the amount of Investments made pursuant to Section 6.04(y)(ii) during such
fiscal year (which amount shall not be less than zero).

 
CREDIT AGREEMENT, Page 76

--------------------------------------------------------------------------------

 

(b)           The Borrower will not, nor will it permit any Restricted
Subsidiary to, make any payment, directly or indirectly, in respect of any
purchase, redemption, retirement, acquisition, cancellation or termination of
the Senior Unsecured Debt, or any other payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of the Senior Unsecured Debt or any other payment
(including any payment under any Swap Agreement) that has a substantially
similar effect to any of the foregoing, except:


(i)            refinancings of the Senior Unsecured Debt  to the extent
permitted by Section 6.01;


(ii)            (A) any payment or other distribution in respect of principal or
interest on, or payment or other distribution on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of, the Senior
Unsecured Debt, in each case in exchange for, or out of the net proceeds of, the
substantially concurrent sale of Equity Interests (other than Disqualified
Equity Interests and so long as no Change of Control would result therefrom) of
the Borrower, or (B) the conversion of any Senior Unsecured Debt to Equity
Interests (other than Disqualified Equity Interests).


(iii)           on or after July 1, 2011, payments or other distributions in
respect of the purchase, redemption, retirement, acquisition, cancellation or
termination of, the Senior Unsecured Debt, in an aggregate amount not to exceed
$10,000,000; provided that (x) at the time of any such payment or other
distribution, no Default shall have occurred and be continuing or would result
therefrom and (y) at the time of such payment or other distribution and after
giving effect thereto and to any borrowing in connection therewith, the Borrower
is in compliance, on a pro forma basis, with the covenants set out in Sections
7.01 and 7.02;


(iv)           on or after July 1, 2011, payments or other distributions in
respect of principal or interest on, or payment or other distribution on account
of the purchase, redemption, retirement, acquisition, cancellation or
termination of, the Senior Unsecured Debt, to the extent the Pro Forma Leverage
Ratio is less than 2.50 to 1.00 and the Borrower has delivered to the
Administrative Agent a certificate of a Financial Officer, together with all
relevant financial information reasonably requested by the Administrative Agent
demonstrating compliance with this clause (iv).

 
CREDIT AGREEMENT, Page 77

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the making of any dividend, payment or other
distribution or the consummation of any irrevocable redemption within 60 days
after the date of declaration of such dividend, payment or other distribution or
giving of the redemption notice, as applicable, will not be prohibited if, at
the date of declaration or notice such dividend, payment or other distribution
or redemption would have complied with the terms of this Agreement.


Section 6.09.           Transactions with Affiliates.  The Borrower will not,
nor will it permit any  Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm's-length
basis from unrelated third parties, (b) transactions between or among the Loan
Parties not involving any other Affiliate, (c) any Restricted Payment permitted
by Section 6.08, (d) the payment of reasonable and customary fees and expenses
to directors of Borrower and the other Restricted Subsidiaries and the provision
of customary indemnification to directors, officers, employees, members of
management and consultants of the Borrower and the Subsidiaries, (e) sales or
issuances of Equity Interests to Affiliates of the Borrower which are otherwise
permitted or not restricted by the Loan Documents, (f) loans and other
transactions by Borrower and the Restricted Subsidiaries to the extent permitted
under this Article VI, (g) the consummation of and the payment of all fees,
expenses, bonuses and awards related to the Transactions, (h) transactions with
joint ventures (including the Renewable Diesel Joint Venture) for the purchase
or sale of goods and services entered into in the ordinary course of business,
(i) employment and severance arrangements (including options to purchase Equity
Interests of the Borrower, restricted stock plans, long-term incentive plans,
stock appreciation rights plans, participation plans or similar employee
benefits plans) between the Borrower and any Restricted Subsidiary and their
directors, officers, employees, members of management and consultants in the
ordinary course of business, (j) the existence of, and the performance of
obligations of the Borrower or any of its Restricted Subsidiaries under the
terms of any agreement to which the Borrower or any of its Restricted
Subsidiaries is a party as of or on the Effective Date and identified on
Schedule 6.09, as these agreements may be amended, restated, amended and
restated, supplemented, extended, renewed or otherwise modified from time to
time; provided, however, that any future amendment, restatement, amendment and
restatement, supplement, extension, renewal or other modification entered into
after the Effective Date will be permitted to the extent that its terms are not
more disadvantageous to the Lenders than the terms of the agreements on the
Effective Date, (k) any agreement between any Person and an Affiliate of such
Person existing at the time such Person is acquired by or merged into the
Borrower or a Restricted Subsidiary pursuant to the terms of this Agreement;
provided that such agreement was not entered into in contemplation of such
acquisition or merger, or any amendment thereto (so long as any such amendment
is not disadvantageous to the Lenders in any material respect in the good faith
judgment of the Borrower when taken as a whole as compared to such agreement as
in effect on the date of such acquisition or merger), and (l) transactions in
which the Borrower or any Restricted Subsidiary delivers to the Administrative
Agent an opinion or appraisal issued by an independent accounting, appraisal or
investment banking firm of national standing that the terms of such transaction
are not materially less favorable than those that might reasonably have been
obtained by the Borrower or such Restricted Subsidiary in a comparable
transaction at such time on an arm’s length basis from a Person that is not an
Affiliate.


Section 6.10.           Restrictive Agreements.  The Borrower will not, nor will
it permit any Restricted Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets in favor of the Administrative Agent for the benefit of
the Secured Parties securing any of the Obligations, or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Restricted Subsidiary or to Guarantee the Obligations or
any part thereof; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, rule, regulation or order or by any
Loan Document or Senior Unsecured Debt Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof (but shall
apply to any extension or renewal of, refinancings of or any amendment or
modification in each case materially adverse to the interests of the Lenders
taken as a whole under this Agreement or any other Loan Document), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to Dispositions permitted by Section 6.05 pending such
Dispositions, (iv) clause (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement (including any refunding, replacement or refinancing
thereof) if such restrictions or conditions apply only to the property or assets
securing such Indebtedness, (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof (including the granting of any Lien) (vi) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by restrictions on cash
and other deposits or net worth provisions in leases and other agreements
entered into in the ordinary course of business, (vii) the foregoing shall not
apply if such restrictions and conditions were binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary (other than a Restricted Subsidiary that was a Restricted Subsidiary
on the Effective Date), so long as such Contractual Obligations were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary,
(viii) clause (a) of the foregoing shall not apply to Liens permitted by this
Agreement and (ix) the foregoing shall not apply to customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures (including the Renewable Diesel Joint Venture) permitted under Section
6.04 and applicable solely to such joint ventures (including the Equity
Interests therein).

 
CREDIT AGREEMENT, Page 78

--------------------------------------------------------------------------------

 

Section 6.11.           Amendment of Material Debt Documents.  The Borrower will
not, nor will it permit any Restricted Subsidiary to, amend, modify or waive any
of its rights under any Senior Unsecured Debt Document in any manner materially
adverse to the interest of the Lenders taken as a whole that has not been
approved by the Administrative Agent.  Borrower will not and will not permit any
Restricted Subsidiaries to change or amend the terms of the Senior Unsecured
Debt Documents if the effect of such amendment is to:  (a) shorten the final
maturity date to the earlier of (i) the date that is 91 days after the Term Loan
Maturity Date and (ii) the final maturity date of such Senior Unsecured Debt;
(b) change any event of default or any covenant to a materially more onerous or
restrictive provision; (c) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holders of the Senior Unsecured Debt in any
manner materially adverse to the interests of the Lenders taken as a whole under
this Agreement or any other Loan Document; or (d) in any manner amend any term
of any Senior Unsecured Debt Document relating to the prohibition of the
creation or assumption of any Lien upon the properties or assets of the Borrower
or any Restricted Subsidiary or relating to the prohibition of creation,
existence or effectiveness of any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary to (i) pay dividends or make any other
distribution; (ii) subject to subordination provisions, pay any Indebtedness
owed to the Borrower or any Restricted Subsidiary; (iii) make loans or advances
to the Borrower or any Restricted Subsidiary; or (iv) transfer any of its
property or assets to the Borrower or any Restricted Subsidiary.


Section 6.12.           Change in Fiscal Year.  Borrower will not change the
manner in which either the last day of its fiscal year or the last days of the
first three fiscal quarters of its fiscal year is calculated.

 
CREDIT AGREEMENT, Page 79

--------------------------------------------------------------------------------

 

ARTICLE VII.


Financial Covenants


Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:


Section 7.01.           Fixed Charge Coverage.  As of the last day of each
fiscal quarter commencing with the first full fiscal quarter following the
Effective Date, the Borrower shall not permit the Fixed Charge Coverage Ratio to
be less than 1.25 to 1.00.


Section 7.02.           Leverage Ratio.  As of the last day of each fiscal
quarter commencing with the first full fiscal quarter following the Effective
Date, the Borrower shall not permit the Leverage Ratio to exceed 3.75 to 1.00;
provided such ratio shall be 3.50:1.00 with regard to the last day of the third
and fourth fiscal quarters of 2011 and each fiscal quarter ending in 2012;
provided further such ratio shall be 3.25 to 1.00 for each fiscal quarter ending
in 2013 and thereafter.


ARTICLE VIII.


Events of Default


Section 8.01.           Events of Default; Remedies.  If any of the following
events ("Events of Default") shall occur:


(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise; or the Borrower shall fail to
pay any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, and such failure with respect to such
reimbursement obligations shall continue unremedied for a period of three days;


(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;


(c)           any representation, warranty or certification made or deemed made
by or on behalf of the Borrower or any Restricted Subsidiary in or in connection
with any Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document,
shall prove to have been materially inaccurate when made or deemed made;


(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a) or in Article VI or in
Article VII of this Agreement;


(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Section 8.01), and such failure
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent to the Borrower;


(f)           the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
beyond any applicable grace period or any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits, after giving effect to any applicable grace period, the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to (i) secured
Indebtedness that becomes due as a result of the Disposition (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness or (ii) Guarantees of Indebtedness that are satisfied promptly
on demand;

 
CREDIT AGREEMENT, Page 80

--------------------------------------------------------------------------------

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) or its debts, or of a substantial part of its assets,
under any  Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, undischarged or unbonded for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;


(h)           the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (g) of this Section 8.01, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any such Restricted Subsidiary (other than an Immaterial
Subsidiary)  or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, or (v) make a general assignment for the benefit of creditors;


(i)           the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;


(j)           one or more judgments for the payment of money in an aggregate
amount in excess of the Threshold Amount (to the extent not covered by insurance
as to which the insurer has not denied coverage) shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and there is a
period of 60 consecutive days during which a stay of enforcement of such
judgment by reason of a pending appeal or otherwise is not in effect;


(k)           (i) an ERISA Event shall have occurred, or (ii) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (ii) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect;


(l)           other than with respect to items of Collateral not exceeding
$5,000,000 in the aggregate, any Lien purported to be created under any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid and perfected Lien on any Collateral, except (i) as a result
of the Disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (ii) as a result of the Administrative Agent's failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements or (iii) as to Collateral consisting of
real property, to the extent such losses are covered by a Lender's title
insurance policy;

 
CREDIT AGREEMENT, Page 81

--------------------------------------------------------------------------------

 

(m)           any of the Guaranty Agreement (other than in respect of an
Immaterial Subsidiary), the Security Agreement or any Mortgage (other than any
Security Agreement or Mortgage in respect of Collateral not exceeding $5,000,000
in the aggregate) shall for any reason cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms after its date of
execution, or the Borrower or any other Loan Party shall so state in writing; or


(n)           a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (g) or (h) of this Section
8.01, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower.  In addition, if any Event of Default shall occur
and be continuing, the Administrative Agent may (and if directed by the Required
Lenders, shall) foreclose or otherwise enforce any Lien granted to the
Administrative Agent, for the benefit of the Secured Parties, to secure payment
and performance of the Obligations in accordance with the terms of the Loan
Documents and exercise any and all rights and remedies afforded by applicable
law, by any of the Loan Documents, by equity, or otherwise.


Section 8.02.           Performance by the Administrative Agent.  If any Loan
Party shall fail to perform any covenant or agreement in accordance with the
terms of the Loan Documents which constitutes an Event of Default, the
Administrative Agent may, at the direction of the Required Lenders, perform or
attempt to perform such covenant or agreement on behalf of the applicable Loan
Party.  In such event, the Borrower shall, at the request of the Administrative
Agent promptly pay any amount expended by the Administrative Agent or the
Lenders in connection with such performance or attempted performance to the
Administrative Agent, together with interest thereon at the interest rate
provided for in Section 2.13(c) from and including the date of such expenditure
to but excluding the date such expenditure is paid in full.  Notwithstanding the
foregoing, it is expressly agreed that neither the Administrative Agent nor any
Lender shall have any liability or responsibility for the performance of any
obligation of any Loan Party under any Loan Document.


ARTICLE IX.


The Administrative Agent


Section 9.01.           Appointment.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints JPMorgan Chase Bank, N.A. as agent on its behalf,
and on behalf of each of its Affiliates who are owed Obligations (each such
Affiliate by acceptance of the benefits of the Loan Documents hereby ratifying
such appointment) and authorizes the Administrative Agent to take such actions
on its behalf  and on behalf of such Affiliates and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 
CREDIT AGREEMENT, Page 82

--------------------------------------------------------------------------------

 

Section 9.02.           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.


Section 9.03.           Limitation of Duties and Immunities.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.


Section 9.04.           Reliance on Third Parties.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


Section 9.05.           Sub-Agents.  The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 
CREDIT AGREEMENT, Page 83

--------------------------------------------------------------------------------

 

Section 9.06.           Successor Agent.  Subject to the appointment and
acceptance of a successor to the Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor, subject to the
consent of the Borrower (which consent shall not be unreasonably withheld);
provided that the Borrower's consent shall not be required if an Event of
Default exists.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank, subject to the consent of the
Borrower (which consent shall not be unreasonably withheld); provided that the
Borrower's consent shall not be required if an Event of Default exists.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (other than with respect to its obligations under Section
10.12).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent's
resignation hereunder, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.


Section 9.07.           Independent Credit Decisions.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.


Section 9.08.           Other Agents.  Neither the Documentation Agents nor the
Syndication Agent shall have any duties or responsibilities hereunder in their
capacity as such.  Bank of Montreal, acting under its trade name BMO Capital
Markets is hereby appointed Syndication Agent hereunder and PNC Bank, N.A. and
Goldman Sachs Bank USA are hereby each appointed Documentation Agent hereunder,
and each Lender hereby authorizes Bank of Montreal, acting under its trade name
BMO Capital Markets to act as Syndication Agent and each of PNC Bank, N.A. and
Goldman Sachs Bank USA to act as Documentation Agent in accordance with the
terms of this Agreement and the other Loan Documents.  The Syndication Agent or
any Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates.  As of the Effective Date, neither Bank of Montreal, acting under
its trade name BMO Capital Markets, in its capacity as Syndication Agent nor PNC
Bank, N.A., or Goldman Sachs Bank USA, each in its capacity as Documentation
Agent, shall have any obligations but shall be entitled to all benefits of this
Article IX, Section 10.03 and the last paragraph of Section 10.01.   The
Syndication Agent or any Documentation Agent may resign from such role at any
time, with immediate effect, by giving prior written notice thereof to the
Administrative Agent and the Borrower.  The provisions of this Article IX (other
than in the case of Section 9.06, 9.10 and 9.13) are solely for the benefit of
the Administrative Agent, Syndication Agent, each Documentation Agent and
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions thereof (other than with respect to Section 9.06, 9.10 and
9.13 as to which the Loan Parties shall have the benefit and the right to
enforce).

 
CREDIT AGREEMENT, Page 84

--------------------------------------------------------------------------------

 

Section 9.09.           Powers and Immunities of Issuing Bank.  Neither the
Issuing Bank nor any of its Related Parties shall be liable to the
Administrative Agent or any Lender for any action taken or omitted to be taken
by any of them hereunder or otherwise in connection with any Loan Document
except for its or their own gross negligence or willful misconduct.  Without
limiting the generality of the preceding sentence, the Issuing Bank (a) shall
have no duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of any Loan Document be a trustee or
fiduciary for any Lender or for the Administrative Agent, (b) shall not be
required to initiate any litigation or collection proceedings under any Loan
Document, (c) shall not be responsible to any Lender or the Administrative Agent
for any recitals, statements, representations, or warranties contained in any
Loan Document, or any certificate or other documentation referred to or provided
for in, or received by any of them under, any Loan Document, or for the value,
validity, effectiveness, enforceability, or sufficiency of any Loan Document or
any other documentation referred to or provided for therein or for any failure
by any Person to perform any of its obligations thereunder, (d) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts, and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate, or other instrument or writing believed by it to be
genuine and signed or sent by the proper party or parties.  As to any matters
not expressly provided for by any Loan Document, the Issuing Bank shall in all
cases be fully protected in acting, or in refraining from acting, hereunder in
accordance with instructions signed by the Required Lenders, and such
instructions of the Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and the Administrative
Agent; provided, however, that the Issuing Bank shall not be required to take
any action which exposes it to personal liability or which is contrary to any
Loan Document or applicable law.


Section 9.10.           Permitted Release of Collateral and Subsidiary Loan
Parties.


(a)           Automatic Release.  If any Collateral is the subject of a
Disposition which is permitted under Section 6.05, the Liens in the Collateral
granted to the Administrative Agent under the Loan Documents shall automatically
terminate and the Collateral will be disposed of free and clear of all Liens of
the Administrative Agent.


(b)           Written Release.  The Administrative Agent is authorized to
release of record, and shall release of record, any Liens encumbering any
Collateral that is the subject of a Disposition described in clause (a) above
upon an authorized officer of the Borrower certifying in writing to the
Administrative Agent that the proposed Disposition of Collateral is permitted
under Section 6.05.  To the extent the Administrative Agent is required to
execute any release documents in accordance with the immediately preceding
sentence, the Administrative Agent shall do so promptly upon request of the
Borrower without the consent or further agreement of any Secured Party.  If the
Disposition of Collateral is not permitted under or pursuant to the Loan
Documents, the Liens encumbering the Collateral may only be released in
accordance with the provisions of Section 10.02.


(c)           Other Authorized Release and Subordination.  The Administrative
Agent is irrevocably authorized by the Secured Parties, without any consent or
further agreement of any Secured Party to:  (i) subordinate or release the Liens
granted to the Administrative Agent to secure the Obligations with respect to
any property which is permitted to be subject to a Lien of the type described in
clauses (d) (to the extent such property constitutes cash or Permitted
Investments), (e), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (r)(i)(A),
(r)(ii), (u), (v), (w) (to the extent such Lien arises in connection with
Indebtedness permitted by clause (h), or, if utilized for Indebtedness of the
type specified in clause (f) or (h) of Section 6.01, (v) of Section 6.01), (x)
or (y) of Section 6.02 and (ii) release the Administrative Agent's Liens when
all the Loan Obligations have been Fully Satisfied; provided that any
subordination or release of property pursuant to clause (i) above in reliance on
Section 6.02(w) shall be limited to property which may secure Indebtedness of
the type specified in Section 6.01(f), or property securing Indebtedness
permitted under or of the type permitted under Section 6.01(h) as of the date of
the acquisition of the Person owning such property; provided further that if as
of the date of the requested release: (A) the Borrower is subject to a
proceeding of the type described in clauses (g) or (h) of Section 8.01, or
(B) the Administrative Agent is applying the proceeds of Collateral in
accordance with Section 2.18(f), then the Administrative Agent shall not release
its Liens until all of the Obligations have been Fully Satisfied.

 
CREDIT AGREEMENT, Page 85

--------------------------------------------------------------------------------

 

(d)           Authorized Release of Subsidiary Loan Party.  If:


(i)           no Default exists or would result; and


(ii)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower requesting the release of a Subsidiary Loan
Party, certifying that (A) no Default exists or will result from the release of
the Subsidiary Loan Party; and (B) the Administrative Agent is authorized to
release such Subsidiary Loan Party because either: (1) the Equity Interest
issued by such Subsidiary Loan Party or the assets of such Subsidiary Loan Party
have been disposed of in a transaction permitted by Section 6.05 (or with the
consent of the Required Lenders pursuant to Section 10.02(b)) or (2) such
Subsidiary Loan Party has been designated as an Unrestricted Subsidiary in
accordance with the designation provisions of the definition of the term
"Unrestricted Subsidiary";


then the Administrative Agent is irrevocably authorized by the Secured Parties,
without any consent or further agreement of any Secured Party to release the
Liens granted to the Administrative Agent to secure the Obligations in the
assets of such Subsidiary Loan Party and release such Subsidiary Loan Party from
all obligations under the Loan Documents.  To the extent the Administrative
Agent is required to execute any release documents in accordance with the
immediately preceding sentence, the Administrative Agent shall do so promptly
upon request of the Borrower without the consent or further agreement of any
Secured Party.


Section 9.11.           Perfection by Possession and Control.  The
Administrative Agent hereby appoints each of the other Lenders to serve as
bailee to perfect the Administrative Agent's Liens in any Collateral (other than
deposit, securities or commodity accounts) in the possession of any such other
Lender and each Lender possessing any such Collateral agrees to so act as bailee
for the Administrative Agent in accordance with the terms and provisions hereof.


Section 9.12.           Lender Affiliates Rights.  By accepting the benefits of
the Loan Documents, any Affiliate of a Lender that is owed any Obligation is
bound by the terms of the Loan Documents.  But notwithstanding the
foregoing:  (a) neither the Administrative Agent, any Lender nor any Loan Party
shall be obligated to deliver any notice or communication required to be
delivered to any Lender under any Loan Documents to any Affiliate of any Lender;
and (b) no Affiliate of any Lender that is owed any Obligation shall be included
in the determination of the Required Lenders or entitled to consent to, reject,
or participate in any manner in any amendment, waiver or other modification of
any Loan Document.  The Administrative Agent shall not have any liabilities,
obligations or responsibilities of any kind whatsoever to any Affiliate of any
Lender who is owed any Obligation.  The Administrative Agent shall deal solely
and directly with the related Lender of any such Affiliate in connection with
all matters relating to the Loan Documents.  The Obligation owed to such
Affiliate shall be considered the Obligation of its related Lender for all
purposes under the Loan Documents and such Lender shall be solely responsible to
the other parties hereto for all the obligations of such Affiliate under any
Loan Document.

 
CREDIT AGREEMENT, Page 86

--------------------------------------------------------------------------------

 

Section 9.13           Actions in Concert.  Notwithstanding anything contained
in any of the Loan Documents, the Borrower, the Administrative Agent and each
Lender hereby agree that (A) no Lender shall have any right individually to
realize upon any of the Collateral under any Security Documents or to enforce
the guarantee set forth in the Guaranty Agreement, it being understood and
agreed that all powers, rights and remedies under the Guaranty Agreement and the
other Security Documents may be exercised solely by the Administrative Agent for
the benefit of the Secured Parties in accordance with the terms thereof and (B)
in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale, the Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent, as agent for and representative of the Lenders
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold in any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
sale.


ARTICLE X.


Miscellaneous


Section 10.01.           Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone or other means, all
notices and other communications provided for herein shall be in writing and (to
the extent permitted by the applicable notice provision) shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or email, as follows:


(i)           if the Borrower or any other Loan Party, to it at 251 O'Connor
Ridge Boulevard, Suite 300, Irving, Texas  75038, Attention of John Muse,
Executive Vice President, Administration and Finance (Telecopy
No.:  972.281.4449; email: jmuse@darlingii.com.


(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 10 S. Dearborn – IL1-0010, Chicago, IL 60603;
attention: Hiral Patel; Telephone:  312.732.6221; Telecopy: 888-303-9732; with a
copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Eighth Floor, Dallas,
Texas  75201, Attention:  Laura F. Simmons, Telephone:  214.965.4062;
Telecopy:  214.965.2946; email:  jpm.agency.servicing.1@jpmchase.com.


(iii)           if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.


Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.  Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 
CREDIT AGREEMENT, Page 87

--------------------------------------------------------------------------------

 

Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the gross negligence, bad faith or willful misconduct of, or a material
breach of any obligations under the Loan Documents by, any agent hereunder, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.   The Platform and any Approved Electronic Communications are
provided “as is” and “as available” and none of the agents party hereto nor any
of their Related Parties warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the agents party hereto nor any of their Related Parties in
connection with the Platform or the Approved Electronic Communications.


Section 10.02.           Waivers; Amendments.


(a)           No Waiver; Rights Cumulative.  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 10.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.


(b)           Amendments.  Neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(i) pursuant to an Incremental Assumption Agreement executed in accordance with
the terms and conditions of Section 2.20 and (ii) in the case of this Agreement
and any circumstance other than as described in clause (i) pursuant to an
agreement or agreements in writing entered into by or with the consent of the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties thereto
in each case with the consent of the Required Lenders; provided that no such
agreement shall, (A) without the written consent of each Lender directly and
adversely affected thereby (but not the Required Lenders) (1) increase  the
Commitment of any Lender (it being understood that a waiver of any condition
precedent in Section 4.01 or Section 4.02 or the waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not be an increase of a Commitment of any Lender), (2) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than interest accruing pursuant to Section 2.13(c) or a waiver thereof),
extend the scheduled date of any interim amortization of any Loan or reduce any
fees payable hereunder, (it being understood that any change to the definition
of "Pricing Ratio" or in the component definitions thereof shall not constitute
a reduction in the rate of interest or fees thereon), (3) postpone the scheduled
date of payment of any interest on any Loan or LC Disbursement (other than
interest accruing pursuant to Section 2.13(c) or a waiver thereof), or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment,
(B) without the written consent of each Lender directly and adversely affected
thereby (including the Required Lenders) (1) postpone the final scheduled date
of payment of the principal amount of any Loan or LC Disbursement or (2)
postpone the scheduled date of expiration of any Commitment (it being understood
that a waiver of any condition precedent in Section 4.01 or Section 4.02 or the
waiver of any Default or Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not be an extension of a Commitment of any
Lender) and (C) without the written consent of each Lender (1) change any of the
provisions of this Section or the definition of "Required Lenders," (2) release
all or substantially all of the value of the Guarantees of the Obligations by
the Subsidiary Loan Parties, (3) release all or substantially all of the
Collateral from the Liens of the Security Documents (it being understood that
the determination that any assets acquired after the Effective Date shall not
constitute Collateral shall not be deemed a release of Collateral) or (4) change
Section 2.18(b), (c) or (f) in a manner that would alter the pro rata sharing of
payments required thereby (except that modifications to such pro rata sharing
provisions in connection with (x) loan buy back or similar programs, (y) "amend
and extend" transactions or (z) adding one or more tranches of Loans (which may
but are not required to be new money tranches of Loans), which, in each case,
shall only require the written consent of the Required Lenders and each Lender
participating in such transaction); provided further that (1) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, and (2) notwithstanding the terms of clause (ii)
above, any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Revolving Lenders (but
not the Term Lenders) or the Term Lenders (but not the Revolving Lenders) may be
effected by an agreement or agreements in writing entered into by the Borrower
and requisite percentage in interest of the affected Class of Lenders.

 
CREDIT AGREEMENT, Page 88

--------------------------------------------------------------------------------

 

Section 10.03.           Expenses; Indemnity; Damage Waiver.


(a)           Expenses.  The Borrower shall pay, within 30 days of a written
demand therefore (together with reasonable backup documentation supporting such
reimbursement request), (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel (limited to one primary counsel for the
Administrative Agent and the Lenders and one additional counsel in each
jurisdiction in which the Mortgaged Property is located), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section 10.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of counsel (limited to one counsel to the
Administrative Agent and the Lenders, one additional counsel in each
jurisdiction in which any Collateral is located or any proceedings are held and,
in the case of an actual or perceived conflict of interest, one additional
counsel to the Lenders), in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section 10.03, or in connection with the Loans made or Letters of Credit issued
hereunder.


(b)           Indemnity.  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE (LIMITED TO ONE COUNSEL TO THE INDEMNITEES AND ONE ADDITIONAL
COUNSEL IN EACH JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED OR ANY
PROCEEDINGS ARE HELD AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF
INTEREST, ONE ADDITIONAL COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE), INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE SYNDICATION OF THE COMMITMENTS OR THE LOANS, THE EXECUTION
OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS,
ANY OTHER ACQUISITION PERMITTED HEREBY  OR ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY MORTGAGED
PROPERTY OR ANY OTHER PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF, OR A MATERIAL BREACH OF ANY
OBLIGATION UNDER THE LOAN DOCUMENTS BY, SUCH INDEMNITEE AS DETERMINED BY A
FINAL, NON-APPEALABLE JUDGEMENT OF A COURT OF COMPETENT JURISDICTION OR ANY
DISPUTE SOLELY AMONG THE INDEMNITEES (OTHER THAN A COMMITMENT PARTY, AN ARRANGER
OR THE ADMINISTRATIVE AGENT ACTING IN THEIR RESPECTIVE CAPACITY AS SUCH) AND NOT
ARISING OUT OF ANY ACT OR OMISSION OF THE BORROWER OR GRIFFIN OR ANY OF THEIR
AFFILIATES OR RELATED TO THE PRESENCE OR RELEASE OF HAZARDOUS MATERIALS OR
VIOLATIONS OF ENVIRONMENTAL LAWS THAT FIRST OCCUR AT A PROPERTY OWNED OR LEASED
BY BORROWER OR ITS SUBSIDIARIES AFTER SUCH PROPERTY IS TRANSFERRED TO AN
INDEMNITEE OR ITS SUCCESSORS OR ASSIGNS BY WAY OF A FORECLOSURE, DEED–IN–LIEU OF
FORECLOSURE OR SIMILAR TRANSFER.  NOTWITHSTANDING THE FOREGOING, EACH INDEMNITEE
SHALL BE OBLIGATED TO REFUND AND RETURN ANY AND ALL AMOUNTS PAID BY YOU UNDER
THIS PARAGRAPH TO SUCH INDEMNITEE FOR ANY SUCH FEES, EXPENSES OR DAMAGES TO THE
EXTENT SUCH INDEMNIFIED PERSON IS NOT ENTITLED TO PAYMENT OF SUCH AMOUNT IN
ACCORDANCE WITH THE TERMS HEREOF.

 
CREDIT AGREEMENT, Page 89

--------------------------------------------------------------------------------

 

(c)           Lender's Agreement to Pay.  To the extent that the Borrower fails
to pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section 10.03, each Lender severally agrees to pay to the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be, such Lender's pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.  For purposes hereof, a Lender's "pro rata share" shall be determined
based upon its share of the sum of the total Revolving Exposures, outstanding
Term Loans and unused Commitments at the time.

 
CREDIT AGREEMENT, Page 90

--------------------------------------------------------------------------------

 

(d)           Waiver of Damages.  To the extent permitted by applicable law,
none of parties hereto shall assert, and each hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.


(e)           Payment.  Unless otherwise specified, all amounts due under this
Section 10.03 shall be payable not later than 30 days after written demand
therefor.


Section 10.04.        Successors and Assigns.


(a)           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender except as otherwise permitted under
Section 6.03 (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit and any Secured Party related
to any Lender), Participants (to the extent provided in paragraph (c) of this
Section 10.04) and, to the extent expressly contemplated hereby, the Secured
Parties and other Related Parties of each of the Administrative Agent, the
Issuing Bank and the Lenders), any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)           Assignment.  i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (except
to the Borrower, any Subsidiary or a Disqualified Institution) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:


(A)           the Borrower; provided that no consent of the Borrower shall be
required for (1) an assignment of (x) any Revolving Commitment to an assignee
that is a Lender with a Revolving Commitment immediately prior to giving effect
to such assignment or (y) all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or (2) if an Event of Default under
Sections 8.01(a), (b), (g) or (h) exists, an assignment to any other assignee;


(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and


(C)           to the extent the assignment relates to the Revolving Facility,
any Issuing Bank that has issued Letters of Credit in an aggregate face amount
in excess of $5,000,000.


(ii)           Assignments shall be subject to the following additional
conditions:

 
CREDIT AGREEMENT, Page 91

--------------------------------------------------------------------------------

 

(A)           except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender's Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (1)
$1,000,000 in the case of the Term Facility and (2) $5,000,000 in the case of
the Revolving Facility unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld, delayed or
conditioned);


(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender's rights and
obligations in respect of one Class of Commitments or Loans;


(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.


(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.04.


(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the "Register").  The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice (it being understood that no Lender shall be entitled to
view any information in the Register except such information contained therein
with respect to the Class and amount of Obligations owing to such Lender).

 
CREDIT AGREEMENT, Page 92

--------------------------------------------------------------------------------

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Sections 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(c) or (d) or 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph (v).


(c)           Participations.  ii) Any Lender may, without the consent of any
other Person, sell participations to one or more banks or other entities except
the Borrower, any Subsidiary or a Disqualified Institution (a "Participant") in
all or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section 10.04, the Borrower
agrees that each Participant shall be entitled to the benefits of, and subject
to the limitations of, Sections 2.15, 2.16 and 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.


(ii)           Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower solely for United States
federal tax purposes, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender,
each Loan Party and the Administrative Agent shall treat each person whose name
is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.


(d)           Pledge.  Any Lender may, in accordance with applicable law, at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank, and this
Section 10.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 
CREDIT AGREEMENT, Page 93

--------------------------------------------------------------------------------

 

Section 10.05.           Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder.  The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  For the avoidance of doubt, if any
entity ceases to be a Lender under this Agreement pursuant to an Assignment and
Acceptance, such entity shall be entitled to the benefits of the surviving
provisions in the previous sentence but only with respect to the period during
which such entity was a Lender under this Agreement.


Section 10.06.           Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO THE ADMINISTRATIVE AGENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto
(which may be sent on pages designated only as "Signature Pages to Credit
Agreement", "Signature Pages to Darling International Inc. Credit Agreement," or
similar descriptions without page numbers or other identifying information), and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or email or other
electronic means (including a ".pdf" or ".tif" file) shall be effective as
delivery of a manually executed counterpart of this Agreement.


Section 10.07.           Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


Section 10.08.           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the Loan Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  Each party exercising
rights under this Section 10.08 shall promptly notify the Borrower (with a copy
to the Administrative Agent) after any such exercise; provided that the failure
to give such notice shall not effect the validity of such right.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 
CREDIT AGREEMENT, Page 94

--------------------------------------------------------------------------------

 

Section 10.09.           Governing Law; Jurisdiction; Consent to Service of
Process.


(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York without regard to
conflicts of law principles.


(b)           Jurisdiction.  EACH LENDER, EACH LOAN PARTY AND THE ADMINISTRATIVE
AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT (EXCLUDING THE ENFORCEMENT OF THE SECURITY DOCUMENTS TO THE EXTENT SUCH
SECURITY DOCUMENTS EXPRESSLY PROVIDE OTHERWISE), OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF SUCH PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF SUCH PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.


(c)           Venue.  Each Loan Party and each other party to this Agreement
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section 10.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)           Service of Process.  Each Loan Party and each other party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


Section 10.10.           WAIVER OF JURY TRIAL.  EACH LOAN PARTY AND EACH OTHER
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH LOAN PARTY AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
10.10.

 
CREDIT AGREEMENT, Page 95

--------------------------------------------------------------------------------

 

Section 10.11.           Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 10.12.           Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed:  (a)
to its Related Parties, including accountants, legal counsel and other advisors
on a "need-to-know" basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
Administrative Agent, the Issuing Bank and the Lenders shall be responsible for
the compliance with this paragraph by its Related Parties), (b) to the extent
requested by any Governmental Authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case, to the extent permitted by law, the party in receipt of such request
shall promptly inform the Borrower in advance other than in connection with any
examination of the financial condition or other routine examination of such
Lender), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions not less
restrictive than those of this Section 10.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (but excluding any Disqualified
Institution) or (ii) any actual or prospective direct or indirect counterparty
(or its advisors) to any swap or derivative transaction relating to any Loan
Party and its obligations, (g) with the written consent of the Borrower (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 10.12 or (i) to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake to
preserve the confidentiality of any confidential Information relating to the
Loan Parties received by it from such Person.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and any
customary information about this Agreement required for league table or similar
credit.  For the purposes of this Section, "Information" means all information
received from the Borrower relating to the Borrower or its business.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED
IN THIS SECTION FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.  ALL
INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.  Notwithstanding anything in this Section 10.12
to the contrary, to the extent any legal counsel, independent auditors,
professionals and other experts or agents of a Lender receives any Information,
such legal counsel, independent auditors, professionals and other experts or
agents shall sign an undertaking that they will treat such Information as
confidential (subject to certain customary exceptions) unless there are
established and enforceable codes of professional conduct governing the
confidential treatment of such Information so received.

 
CREDIT AGREEMENT, Page 96

--------------------------------------------------------------------------------

 

Section 10.13.           Maximum Interest Rate.


(a)           Limitation to Maximum Rate; Recapture.  No interest rate specified
in any Loan Document shall at any time exceed the Maximum Rate.  If at any time
the interest rate (the "Contract Rate") for any obligation under the Loan
Documents shall exceed the Maximum Rate, thereby causing the interest accruing
on such obligation to be limited to the Maximum Rate, then any subsequent
reduction in the Contract Rate for such obligation shall not reduce the rate of
interest on such obligation below the Maximum Rate until the aggregate amount of
interest accrued on such obligation equals the aggregate amount of interest
which would have accrued on such obligation if the Contract Rate for such
obligation had at all times been in effect.  As used herein, the term "Maximum
Rate" means, at any time with respect to any Lender, the maximum rate of
nonusurious interest under applicable law that such Lender may charge
Borrower.  The Maximum Rate shall be calculated in a manner that takes into
account any and all fees, payments, and other charges contracted for, charged,
or received in connection with the Loan Documents that constitute interest under
applicable law.  Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.  For
purposes of determining the Maximum Rate under Texas law, the applicable rate
ceiling shall be the weekly rate ceiling described in, and computed in
accordance with, Chapter 303 of the Texas Finance Code.


(b)           Cure Provisions.  No provision of any Loan Document shall require
the payment or the collection of interest in excess of the Maximum Rate.  If any
excess of interest in such respect is hereby provided for, or shall be
adjudicated to be so provided, in any Loan Document or otherwise in connection
with this loan transaction, the provisions of this Section 10.13 shall govern
and prevail and neither Borrower nor the sureties, guarantors, successors, or
assigns of Borrower shall be obligated to pay the excess amount of such interest
or any other excess sum paid for the use, forbearance, or detention of sums
loaned pursuant hereto.  In the event any Lender ever receives, collects, or
applies as interest any such sum, such amount which would be in excess of the
maximum amount permitted by applicable law shall be applied as a payment and
reduction of the principal of the obligations outstanding hereunder, and, if the
principal of the obligations outstanding hereunder has been paid in full, any
remaining excess shall forthwith be paid to the Borrower.  In determining
whether or not the interest paid or payable exceeds the Maximum Rate, Borrower
and each Lender shall, to the extent permitted by applicable law,
(a) characterize any non-principal payment as an expense, fee, or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the entire contemplated term of the obligations
outstanding hereunder so that interest for the entire term does not exceed the
Maximum Rate.


(c)           Chapter 346 of the Texas Finance Code.  The provisions of
Chapter 346 of the Finance Code of Texas are specifically declared by the
parties hereto not to be applicable to this Agreement  or to the transactions
contemplated hereby.


Section 10.14.           Limitation of Liability.  None of Loan Parties, the
Administrative Agent, any Lender, or any of their respective Related Parties
shall have any liability with respect to, and the Borrower, the Administrative
Agent and each Lender and, by the execution of the Loan Documents to which it is
a party, each other Loan Party, hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, consequential
or punitive damages suffered or incurred by such party in connection with,
arising out of, or in any way related to any of the Loan Documents, or any of
the transactions contemplated by any of the Loan Documents.

 
CREDIT AGREEMENT, Page 97

--------------------------------------------------------------------------------

 

Section 10.15.           No Duty.  All attorneys, accountants, appraisers, and
other professional Persons and consultants retained by the Administrative Agent
or any Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrower, any other Loan Party, any of the Borrower's shareholders
or any other Person.


Section 10.16.           No Fiduciary Relationship.  The relationship between
the Loan Parties on the one hand and the Administrative Agent, each other agent
party hereto and each Lender on the other is solely that of debtor and creditor,
and neither the Administrative Agent, nor any other agent party hereto nor any
Lender has any fiduciary or other special relationship with any Loan Party, and
no term or condition of any of the Loan Documents shall be construed so as to
deem the relationship between the Loan Parties on the one hand and the
Administrative Agent, each other agent party hereto and each Lender on the other
to be other than that of debtor and creditor.  In addition, the Administrative
Agent, each other agent party hereto and each Lender and their Affiliates may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates.  The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person.  Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with the
transactions contemplated hereby.


Section 10.17.           Construction.  Each Loan Party, the Administrative
Agent and each Lender acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by the parties thereto.


Section 10.18.           USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Patriot Act") hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Patriot
Act.


[Signature Pages Begin on the Next Page]
 
 
CREDIT AGREEMENT, Page 98

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
DARLING INTERNATIONAL INC.
       
By:
/s/ John O. Muse
   
Name: John O. Muse
   
Title: Executive Vice President,
   
Finance and Administration

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
 
individually and as Administrative Agent
       
By:
/s/ Laura F. Simmons
       
Name:
Laura F. Simmons
 
Title:
SVP

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
Bank of Montreal
       
By:
/s/ Philip Langheim
       
Name:
Philip Langheim
 
Title:
Managing Director

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION
       
By:
/s/ Christopher T. Belletti
       
Name:
Christopher T. Belletti
 
Title:
Senior Vice President

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK
       
By:
/s/ Jason D Baker
       
Name:
Jason D Baker
 
Title:
Assistant Vice President

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A.
 
“Rabobank Nederland”, New York Branch
       
By:
/s/ Pamela Beal
       
Name:
Pamela Beal
 
Title:
Executive Director
       
By:
/s/ Izumi Fukushima
       
Name:
Izumi Fukushima
 
Title:
Executive Director

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY
       
By:
/s/ Sarah Bryson
       
Name:
Sarah Bryson
 
Title:
Vice President

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.
       
By:
/s/ Deborah T. Purvin
       
Name:
Deborah T. Purvin
 
Title:
Vice President

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK
       
By:
/s/ John R. Bozalis, Jr.
       
Name:
John R. Bozalis, Jr.
 
Title:
Senior Vice President

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS BANK USA
       
By:
/s/ Alexis Maged
       
Name:
Alexis Maged
 
Title:
Authorized Signatory

 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
Commerce Bank, N.A.
       
By:
/s/ Wayne C. Lewis
       
Name:
Wayne C. Lewis
 
Title:
Vice President

 
 
SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------